Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT dated as of February 8, 2019 (this “Amendment”), among VERSUM
MATERIALS, INC., a Delaware corporation (the “Borrower”), certain of its
SUBSIDIARIES party hereto, the LENDERS party hereto and CITIBANK, N.A., as
Administrative Agent and Collateral Agent.

Reference is made to the Credit Agreement, dated as of September 30, 2016, as
amended by the First Amendment dated as of October 10, 2017 (the “Credit
Agreement”), among the Borrower, the lenders party thereto (the “Lenders”) and
Citibank, N.A., as Administrative Agent, Collateral Agent, Swingline Lender and
an L/C Issuer.

Reference is also made to the Agreement and Plan of Merger, dated as of
January 27, 2019, between the Borrower and Entegris, Inc., a Delaware
corporation (“Entegris”), as the same may be amended or otherwise modified from
time to time, pursuant to which the Borrower will merge with and into Entegris,
with Entegris surviving such merger (the “Merger”).

In connection with the Merger, the Borrower has requested that the Credit
Agreement and the other Loan Documents be amended as set forth herein and
requested that Morgan Stanley Senior Funding, Inc. (“MSSF”) act, and hereby
appoints MSSF to act, as the sole lead arranger and sole bookrunner for this
Amendment (in such capacities, the “Amendment Arranger”).

Each Loan Party party hereto (collectively, the “Reaffirming Parties”, and each,
a “Reaffirming Party”) expects to realize substantial direct and indirect
benefits as a result of this Amendment becoming effective and the consummation
of the transactions contemplated hereby, and agrees to reaffirm its obligations
pursuant to the Credit Agreement, the Collateral Documents, and the other Loan
Documents to which it is a party.

The Lenders whose signatures appear below, constituting the Required Lenders,
are willing to amend the Credit Agreement on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in the Credit Agreement, as amended
hereby.

SECTION 2. Amendment of the Loan Documents. Effective as of the Second Amendment
Effective Date (as defined below), (a) the Credit Agreement (excluding the
schedules and exhibits thereto, each of which shall remain as in effect
immediately prior to the Second Amendment Effective Date) is hereby amended by



--------------------------------------------------------------------------------

inserting the language indicated in single underlined text (indicated textually
in the same manner as the following example: single-underlined text) in Exhibit
A hereto and by deleting the language indicated by strikethrough text (indicated
textually in the same manner as the following example: stricken text) in Exhibit
A hereto, (b) the definition of “Excluded Assets” in the Security Agreement is
hereby modified, for all purposes of the Security Agreement and the other
Collateral Documents, to include at the end thereof the proviso as set forth in
such definition in Exhibit A hereto and (c) the Security Agreement is hereby
amended as indicated in Exhibit B hereto.

SECTION 3. Concerning the Intercreditor Agreement. Each of the Administrative
Agent, the Collateral Agent, the Borrower and the Lenders party hereto hereby
acknowledges and agrees that the intercreditor agreement in substantially the
form set forth in Exhibit C hereto (the “Intercreditor Agreement”) constitutes a
“customary intercreditor agreement”, insofar as the Permitted Entegris Existing
Credit Agreement Indebtedness is concerned, for all purposes of the Credit
Agreement, including clause (rr) of the “Permitted Liens” definition and
Sections 7.03(y) and 9.08(a) of the Credit Agreement. In furtherance of the
foregoing, each of the Lenders party hereto hereby irrevocably authorizes and
directs the Administrative Agent and the Collateral Agent to execute and
deliver, in each case on behalf of such Lender and without any further consent,
authorization or other action by such Lenders, the Intercreditor Agreement in
connection with the Incurrence of the Permitted Entegris Existing Credit
Agreement Indebtedness. Each of the Lenders party hereto hereby irrevocably
(a) consents to the treatment of Liens to be provided for under the
Intercreditor Agreement, (b) agrees that, upon the execution and delivery
thereof, such Lender will be bound by the provisions of the Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of the Intercreditor Agreement, (c) agrees that no Lender shall
have any right of action whatsoever against the Administrative Agent or the
Collateral Agent as a result of any action taken by the Administrative Agent or
the Collateral Agent pursuant to this Section 3 or in accordance with the terms
of the Intercreditor Agreement and (d) authorizes and directs the Administrative
Agent and the Collateral Agent to carry out the provisions and intent of the
Intercreditor Agreement, including by, upon the request of the Borrower,
entering into such amendments, modifications or supplements to the Collateral
Documents as may be necessary to carry out the provisions and intent of the
Intercreditor Agreement. In the event of a conflict between the Credit Agreement
and/or any Collateral Documents, in each case as amended hereby or pursuant
hereto, on the one hand, and the Intercreditor Agreement, on the other hand, the
Intercreditor Agreement shall prevail.

SECTION 4. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the first date (the “Second Amendment Effective Date”) on
which the following conditions shall have been satisfied or waived:

(a) The Administrative Agent and the Collateral Agent shall have executed a
counterpart of this Amendment and the Administrative Agent shall have received
from the Borrower, each of the other Loan Parties and the Lenders constituting
the Required Lenders counterpart of this Amendment signed on behalf of such
party.

 

2



--------------------------------------------------------------------------------

(b) The Borrower shall have paid to the Administrative Agent, the Collateral
Agent, each Amendment Arranger and their respective Affiliates all fees, costs
and expenses due and payable on or prior to the Second Amendment Effective Date
pursuant to the Loan Documents or any other agreement entered into by the
Borrower, on the one hand, and the Administrative Agent, the Collateral Agent,
such Amendment Arranger or such Affiliate, on the other hand.

SECTION 5. Consent Fees. If the Merger is consummated, on the date of the
consummation of the Merger, the Borrower shall pay to the Administrative Agent,
for the account of each Lender that executes and irrevocably delivers a
signature page to this Amendment to the Administrative Agent (or its counsel) at
or prior to 12:00 p.m., New York City time, on February 6, 2019, a consent fee
in an amount equal to 0.25% of the aggregate principal amount of Term Loans of
such Lender outstanding on the Second Amendment Effective Date, which consent
fees, for the avoidance of doubt, shall be fully earned on the Second Amendment
Effective Date (subject to the consummation of the Merger) and shall be payable
in such amounts and to such Persons (and accounts of such Persons (and pursuant
to wiring instructions thereof on file with the Administrative Agent as of the
Second Amendment Effective Date)) as are identified by the Amendment Arranger to
the Administrative Agent on or prior to the Second Amendment Effective Date,
irrespective of whether such Person is a Lender as of the date of the
consummation of the Merger.

SECTION 6. Assumption Agreement. On the date of the consummation of the Merger,
each Loan Party will execute and deliver (and will cause Entegris to execute and
deliver) (a) the assumption agreement in substantially the form set forth in
Exhibit D hereto (the “Assumption Agreement”) and each other document required
or contemplated by the Assumption Agreement in accordance with the terms and
subject to the conditions set forth therein and (b) if any Permitted Entegris
Existing Credit Agreement Indebtedness remains outstanding upon consummation of
the Merger, an acknowledgment and consent to the Intercreditor Agreement.

SECTION 7. Representations and Warranties. Each Loan Party represents and
warrants that, on and as of the Second Amendment Effective Date:

(a) (i) this Amendment and the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of such Loan Party and
(ii) this Amendment has been duly executed and delivered by such Loan Party and
is its legally valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability;

(b) no Default or Event of Default has occurred and is continuing; and

 

3



--------------------------------------------------------------------------------

(c) the representations and warranties of each Loan Party set forth in Article 5
of the Credit Agreement (as amended by this Amendment) and the other Loan
Documents are true and correct in all material respects (provided that any
representation or warranty that is already qualified by “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects)
on and as of the Second Amendment Effective Date (immediately after giving
effect to this Amendment), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (provided that any representation or
warranty that is already qualified by “materiality”, “Material Adverse Effect”
or similar language shall be true and correct in all respects) as of such
earlier date.

SECTION 8. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Agent, any
Arranger, any Lender, any L/C Issuer or the Swingline Lender under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which, as amended, supplemented or otherwise modified hereby, are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement. On and
after the Second Amendment Effective Date, (a) each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference in any other Loan Document to the “Credit Agreement”,
shall be deemed to be a reference to the Credit Agreement as amended hereby and
(b) each reference in the Security Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference in any other
Loan Document to the “Security Agreement”, shall be deemed to be a reference to
the Security Agreement as amended hereby.

SECTION 9. Indemnification. The Borrower hereby confirms that the
indemnification provisions set forth in Section 10.05 of the Amended Credit
Agreement shall apply to this Amendment and the transactions contemplated
hereby.

SECTION 10. Concerning the Amendment Arranger. The Borrower and the other
parties hereto agree that the Amendment Arranger shall be entitled to the
privileges, indemnification, immunities and other benefits afforded to each
Arranger under the Credit Agreement to the same extent as if each reference
therein to an Arranger or the Arrangers included a reference to the Amendment
Arranger. Without limiting the generality of the foregoing, the Borrower and the
other parties hereto agree that the provisions of Sections 10.04 and 10.05 of
the Credit Agreement shall apply to the Amendment Arranger (and its directors,
officers, employees, counsel, agents, members, controlling persons,
attorneys-in-fact, trustees, advisors and other representatives and permitted
assigns and successors of any of the foregoing), and to this Amendment and the
Amendment Arranger’s activities in connection herewith and the transactions
contemplated hereby, to the same extent as if each reference in any such Section
to an

 

4



--------------------------------------------------------------------------------

Arranger or the Arrangers included a reference to the Amendment Arranger, and
giving full effect to the status of this Amendment as a Loan Document. The
Amendment Arranger is an express third party beneficiary of this Section 10, and
no provision of this Section 10 may be amended, waived or otherwise modified
without its prior written consent (and, in the absence of such consent, shall be
null and void).

SECTION 11. Reaffirmation. Each of the Reaffirming Parties, as party to the
Guarantee Agreement and certain of the Collateral Documents and the other Loan
Documents, in each case as amended, supplemented or otherwise modified from time
to time, hereby (i) acknowledges and agrees that all of its obligations under
the Guarantee Agreement, the Collateral Documents and the other Loan Documents
to which it is a party are reaffirmed and remain in full force and effect on a
continuous basis, (ii) reaffirms (A) each Lien granted by it to the Collateral
Agent for the benefit of the Secured Parties and (B) any guaranties made by it
pursuant to the Guarantee Agreement, (iii) acknowledges and agrees that the
grants of security interests by it contained in the Security Agreement and any
other Collateral Document remain in full force and effect immediately after
giving effect to this Amendment, and (iv) agrees that the Obligations include,
among other things and without limitation, the payment by the Borrower when due
and payable (whether at the stated maturity, by acceleration or otherwise) of
principal and interest on the Loans under the Credit Agreement (as amended by
this Amendment). Nothing contained in this Amendment shall be construed as
substitution or novation of the obligations outstanding under the Credit
Agreement or the other Loan Documents, which shall remain in full force and
effect, except to any extent modified hereby.

SECTION 12. Administrative Agent. The Borrower acknowledges and agrees that
Citibank, N.A., in its capacity as administrative agent under the Credit
Agreement, will serve as Administrative Agent under this Amendment and under the
Credit Agreement (as amended by this Amendment).

SECTION 13. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.

SECTION 14. Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
OF THE STATE OF NEW YORK THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

SECTION 15. Waiver of Jury Trial; Jurisdiction. The provisions of Sections
10.16(b), 10.16(c) and 10.17 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis.

 

5



--------------------------------------------------------------------------------

SECTION 16. Counterparts. This Amendment may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall be deemed an original, but all of which together shall constitute
a single contract. Delivery by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

VERSUM MATERIALS, INC.,        by  

/s/ Michael W. Valente

    Name:   Michael W. Valente     Title:   Senior Vice President, General
Counsel and Secretary VERSUM MATERIALS US, LLC   by  

/s/ Michael W. Valente

    Name:   Michael W. Valente     Title:   Senior Vice President, General
Counsel and Secretary VERSUM MATERIALS MANUFACTURING COMPANY, LLC   by  

/s/ Michael W. Valente

    Name:   Michael W. Valente     Title:   Senior Vice President, General
Counsel and Secretary ELECTRON TRANSFER TECHNOLOGIES, INC.   by  

/s/ Michael W. Valente

    Name:   Michael W. Valente     Title:   Senior Vice President, General
Counsel and Secretary

 

[Signature Page to Second Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., individually and as Administrative Agent and Collateral Agent,
       by  

/s/ David Jaffe

    Name: David Jaffe     Title: Vice President

 

[Signature Page to Second Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

CREDIT AGREEMENT OF

VERSUM MATERIALS, INC.

Name of Lender:

 

                                                                              

by  

                     

  Name:     Title:  

For any Lender requiring a second signature line:

 

by  

                              

  Name:   Title:

 

[Signature Page to Second Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

CREDIT AGREEMENT

Dated as of September 30, 2016

among

VERSUM MATERIALS, INC.,

as the Borrower,

THE LENDERS PARTY HERETO

and

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent,

 

 

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

HSBC SECURITIES (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MIZUHO BANK, LTD.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                            Page  

ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS

     61    

SECTION 1.01

 

Defined Terms

     61    

SECTION 1.02

 

Other Interpretive Provisions

     9091    

SECTION 1.03

 

Accounting Terms

     91    

SECTION 1.04

 

Rounding

     92    

SECTION 1.05

 

References to Agreements and Laws

     92    

SECTION 1.06

 

Times of Day

     9293    

SECTION 1.07

 

Timing of Payment or Performance

     9293    

SECTION 1.08

 

Exchange Rates; Currency Equivalents Generally

     9293    

SECTION 1.09

 

Pro Forma Calculations

     94    

SECTION 1.10

 

Letter of Credit Amounts

     9695    

SECTION 1.11

 

Certifications

     9695    

SECTION 1.12

 

Compliance with Article 7

     9795    

SECTION 1.13

 

Limited Condition Transactions

     9795  

ARTICLE 2. THE COMMITMENTS AND CREDIT EXTENSIONS

     9896    

SECTION 2.01

 

The Loans

     9896    

SECTION 2.02

 

Borrowings, Conversions and Continuations of Loans

     9899    

SECTION 2.03

 

Letters of Credit

     100101    

SECTION 2.04

 

Swingline Loans

     108110    

SECTION 2.05

 

Prepayments

     111112    

SECTION 2.06

 

Termination or Reduction of Commitment

     123126    

SECTION 2.07

 

Repayment of Loans

     124127    

SECTION 2.08

 

Interest

     125128    

SECTION 2.09

 

Fees

     126128    

SECTION 2.10

 

Computation of Interest and Fees

     1130    

SECTION 2.11

 

Evidence of Indebtedness

     1131    

SECTION 2.12

 

Payments Generally

     2131    

SECTION 2.13

 

Pro Rata Shares; Sharing of Payments; Availability of Funds

     3132    

SECTION 2.14

 

Increase in Commitments

     134132    

SECTION 2.15

 

Refinancing Amendments

     9139    

SECTION 2.16

 

Extensions of Loans and Commitments

     11141    

SECTION 2.17

 

Cash Collateral

     13143    

SECTION 2.18

 

Defaulting Lenders

     14144    

SECTION 2.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     17147  

ARTICLE 3. TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     17147  

 

i



--------------------------------------------------------------------------------

                

 

SECTION 3.01

 

Taxes

     17147    

SECTION 3.02

 

Making or Maintaining Eurocurrency Rate Loans

     21151    

SECTION 3.03

 

Increased Cost; Capital Adequacy

     23153    

SECTION 3.04

 

Funding Losses

     25155    

SECTION 3.05

 

Matters Applicable to Requests for Compensation

     25155    

SECTION 3.06

 

Replacement of Lenders Under Certain Circumstances

     26156    

SECTION 3.07

 

Survival

     27158  

ARTICLE 4. CONDITIONS PRECEDENT

     27158    

SECTION 4.01

 

Conditions Precedent to Closing Date

     27158    

SECTION 4.02

 

Conditions Precedent to All Credit Extensions

     30160  

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

     31161    

SECTION 5.01

 

Corporate Status

     31161    

SECTION 5.02

 

Corporate Power and Authority

     31161    

SECTION 5.03

 

No Violation

     31162    

SECTION 5.04

 

Governmental Authorization; Other Approvals

     32162    

SECTION 5.05

 

Financial Statements; No Material Adverse Effect; Solvency, etc.

     32162    

SECTION 5.06

 

Litigation and Environmental Matters

     33163    

SECTION 5.07

 

Disclosure

     33163    

SECTION 5.08

 

Use of Proceeds, Margin Regulation

     33164    

SECTION 5.09

 

Taxes

     33164    

SECTION 5.10

 

ERISA Compliance

     34164    

SECTION 5.11

 

Ownership of Property

     34165    

SECTION 5.12

 

Subsidiaries

     35165    

SECTION 5.13

 

Compliance with Law

     35165    

SECTION 5.14

 

Investment Company Act

     35165    

SECTION 5.15

 

Environmental Matters

     35166    

SECTION 5.16

 

Labor Matters

     36166    

SECTION 5.17

 

Intellectual Property

     36167    

SECTION 5.18

 

Collateral Documents

     37167    

SECTION 5.19

 

PATRIOT Act

     37168    

SECTION 5.20

 

FCPA

     37168    

SECTION 5.21

 

Sanctions

     37168    

SECTION 5.22

 

Brokers’ Fees

     38168    

SECTION 5.23

 

Status as Senior Debt

     38168  

ARTICLE 6. AFFIRMATIVE COVENANTS

     38169    

SECTION 6.01

 

Financial Statements

     38169    

SECTION 6.02

 

Certificates; Other Information

     39170    

SECTION 6.03

 

Notices

     41172    

SECTION 6.04

 

Payment of Obligations

     172170    

SECTION 6.05

 

Preservation of Existence, Etc.

     172170  

 

ii



--------------------------------------------------------------------------------

                

 

SECTION 6.06

 

Maintenance of Properties

     173170    

SECTION 6.07

 

Maintenance of Insurance

     173170    

SECTION 6.08

 

Compliance with Laws

     43174    

SECTION 6.09

 

Books and Records

     43174    

SECTION 6.10

 

Inspection Rights

     43174    

SECTION 6.11

 

Use of Proceeds

     174172    

SECTION 6.12

 

Unrestricted Subsidiaries; Covenant to Guarantee Obligations and Give Security

     175172    

SECTION 6.13

 

Maintenance of Ratings

     46177    

SECTION 6.14

 

Further Assurances

     46177    

SECTION 6.15

 

Post-Closing Covenants

     48179  

ARTICLE 7. NEGATIVE COVENANTS

     48179    

SECTION 7.01

 

Liens

     48179    

SECTION 7.02

 

Investments

     48179    

SECTION 7.03

 

Indebtedness

     53183    

SECTION 7.04

 

Fundamental Changes

     189186    

SECTION 7.05

 

Dispositions

     190187    

SECTION 7.06

 

Restricted Payments

     60191    

SECTION 7.07

 

Change in Nature of Business

     64196    

SECTION 7.08

 

Transactions with Affiliates

     65196    

SECTION 7.09

 

Burdensome Agreements

     68199    

SECTION 7.10

 

[Reserved]

     70202    

SECTION 7.11

 

Amendments of Certain Documents

     70202    

SECTION 7.12

 

Fiscal Year

     70202    

SECTION 7.13

 

Financial Covenant

     71202  

ARTICLE 8. EVENTS OF DEFAULT AND REMEDIES

     71202    

SECTION 8.01

 

Events of Default

     71202    

SECTION 8.02

 

Remedies Upon Event of Default

     74205    

SECTION 8.03

 

Application of Funds

     75206    

SECTION 8.04

 

Rights not Exclusive

     75207  

ARTICLE 9. ADMINISTRATIVE AGENT AND OTHER AGENTS

     75207    

SECTION 9.01

 

Appointment of Agents

     75207    

SECTION 9.02

 

Powers and Duties

     76207    

SECTION 9.03

 

General Immunity

     76208    

SECTION 9.04

 

Agents Entitled to Act as Lender

     78209    

SECTION 9.05

 

Lenders’ Representations, Warranties and Acknowledgment

     78210    

SECTION 9.06

 

Right to Indemnity

     79210    

SECTION 9.07

 

Successor Administrative Agent and Collateral Agent

     79211    

SECTION 9.08

 

Collateral Documents and Guaranty

     81213    

SECTION 9.09

 

Withholding Taxes

     83215  

 

iii



--------------------------------------------------------------------------------

                

 

SECTION 9.10

 

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     83215    

SECTION 9.11

 

Secured Bank Product Providers and Designated Credit Line Providers

     84216    

SECTION 9.12

 

Arrangers; Syndication Agent; Documentation Agents

     85217  

ARTICLE 10. MISCELLANEOUS

     85217    

SECTION 10.01

 

Amendments, Etc.

     85217    

SECTION 10.02

 

Notices and Other Communications; Facsimile Copies

     89221    

SECTION 10.03

 

No Waiver; Cumulative Remedies; Enforcement

     92224    

SECTION 10.04

 

Attorney Costs, Expenses and Taxes

     93225    

SECTION 10.05

 

Indemnification by the Borrower

     94226    

SECTION 10.06

 

Marshalling; Payments Set Aside

     96228    

SECTION 10.07

 

Successors and Assigns

     97229    

SECTION 10.08

 

Confidentiality

     102234    

SECTION 10.09

 

Setoff

     103236    

SECTION 10.10

 

Interest Rate Limitation

     104236    

SECTION 10.11

 

Counterparts

     104237    

SECTION 10.12

 

Integration

     105237    

SECTION 10.13

 

Survival of Representations and Warranties

     105237    

SECTION 10.14

 

Severability

     105237    

SECTION 10.15

 

Service of Process

     105238    

SECTION 10.16

 

GOVERNING LAW

     106238    

SECTION 10.17

 

WAIVER OF RIGHT TO TRIAL BY JURY

     107239    

SECTION 10.18

 

No Advisory or Fiduciary Responsibility

     107239    

SECTION 10.19

 

Electronic Execution of Assignments and Certain Other Documents

     108240    

SECTION 10.20

 

Binding Effect

     108240    

SECTION 10.21

 

PATRIOT Act Notice

     108241    

SECTION 10.22

 

Affiliate Activities

     108241    

SECTION 10.23

 

Obligations Several; Independent Nature of Lenders’ Rights

     109241    

SECTION 10.24

 

Headings

     109242  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of September 30, 2016 among Versum
Materials, Inc. (formerly known as Versum Materials, LLC), a Delaware
corporation (the “Borrower”), each lender from time to time party hereto and
Citibank, N.A., as Administrative Agent, as Collateral Agent, as Swingline
Lender and as an L/C Issuer.

PRELIMINARY STATEMENTS

The Borrower will incur the Facilities in connection with the distribution by
Air Products and Chemicals, Inc., a Delaware corporation (“Air Products”), to
the holders of Air Products common Capital Stock on a pro rata basis, of all of
the outstanding shares of the common Capital Stock of the Borrower, which at the
time of the distribution will hold the business, assets and liabilities
associated with the Electronic Materials business of Air Products (the
“Spin-Off”).

The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement. In
consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acceptance Date” has the meaning specified in Section 2.05(a)(iv)(D)(2).

“Acceptable Discount” has the meaning specified in Section 2.05(a)(iv)(D)(2).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(iv)(D)(3).

“Accepting Lender” has the meaning specified in Section 2.05(b)(vii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

1



--------------------------------------------------------------------------------

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The amount of the Aggregate Revolving Commitments on the
Closing Date is $200,000,000.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Air Products” has the meaning specified in the preliminary statements hereto.

“Alternative Currency” means with respect to Revolving Loans and Letters of
Credit, Euros, Canadian Dollars, Pounds Sterling, Japanese Yen and any other
currencies requested by the Borrower and agreed to by each Revolving Lender and
the Administrative Agent.

“Alternative Currency Equivalent” means, with respect to an amount denominated
in any Alternative Currency, such amount, and with respect to an amount
denominated in Dollars or another Alternative Currency, the equivalent in such
Alternative Currency of such amount determined at the Exchange Rate on the
applicable Valuation Date. In making the determination of the Alternative
Currency Equivalent for purposes of determining the aggregate available
Revolving Commitments on any Credit Date, the Administrative Agent shall use the
Exchange Rate in effect at the date on which the Borrower requests the Credit
Extension for such Credit Date pursuant to the provisions of this Agreement.

“Anti-Corruption Laws” means all Laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their Restricted Subsidiaries
from time to time concerning or relating to bribery or corruption.

“Applicable Discount” has the meaning specified in Section 2.05(a)(iv)(C)(2).

“Applicable Law” means, as to any Person: (a) all Laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person or any property of such Person.

“Applicable Rate” means a percentage per annum equal to:

 

(a)



 

  (i)

with respect to Term Loans, (A) at any time prior to the First Amendment
Effective Date, (1) for Eurocurrency Rate Loans, the Adjusted Eurocurrency Rate
plus 2.50% and (2) for Base Rate Loans, the Base Rate plus 1.50% and, (B) from
and after the First Amendment Effective Date to but excluding the date on which
the Entegris Merger is consummated, (1) for Eurocurrency Rate Loans, the
Adjusted Eurocurrency Rate plus 2.00% and (2) for Base Rate Loans, the Base Rate
plus 1.00%; provided that if the Total Leverage Ratio for the most recently
ended Test Period for which financial statements are internally available is
less than or equal to 2.00:1.001.00, the Applicable Rate shall be, (1) for
Eurocurrency Rate Loans, the Adjusted Eurocurrency Rate plus 1.75% and (2) for
Base Rate Loans, the Base Rate plus 0.75%; and (C) from and after the date on

 

5



--------------------------------------------------------------------------------

  which the Entegris Merger is consummated, (1) for Eurocurrency Rate Loans, the
Adjusted Eurocurrency Rate plus 2.25% and (2) for Base Rate Loans, the Base Rate
plus 1.25%; provided that if the Total Leverage Ratio for the most recently
ended Test Period (commencing with the Test Period ending on the last day of the
first full fiscal quarter ending after the consummation of the Entegris Merger)
for which financial statements are internally available is less than or equal to
2.00:1.00, the Applicable Rate shall be, (1) for Eurocurrency Rate Loans, the
Adjusted Eurocurrency Rate plus 2.00% and (2) for Base Rate Loans, the Base Rate
plus 1.00%; provided, however, that for purposes of clauses (B) and (C) above,
clause (a) of the definition of Total Leverage Ratio in connection herewith
shall be calculated without any netting of Cash on Hand,

 

  (ii)

with respect to Revolving Loans, initially, (1) for Eurocurrency Rate Loans, the
Adjusted Eurocurrency Rate plus 2.00% and (2) for Base Rate Loans, the Base Rate
plus 1.00%,

 

  (iii)

with respect to the unused Revolving Commitments, initially, 0.375%, and

 

  (iv)

with respect to Revolving Loans and the unused Revolving Commitments from and
after delivery of the Compliance Certificate pursuant to Section 6.02(b) for the
period ended December 31, 2016, the Applicable Rate shall be (1) for Revolving
Loans that are Eurocurrency Rate Loans, the Adjusted Eurocurrency Rate plus the
applicable margin set forth in the table below, (2) for Revolving Loans that are
Base Rate Loans, the Base Rate plus the applicable margin set forth in the table
below and (3) for the unused Revolving Commitments, the Revolving Commitment Fee
percentage set forth in the table below, in each case, based on the First Lien
Leverage Ratio set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 6.02(b):

 

First
Lien
Leverage
Ratio

   Margin for
Revolving Loans that are
Eurodollar Rate Loans     Margin for
Revolving Loans that are
Base Rate Loans     Revolving
Commitment Fees  

> 1.00

     2.00 %      1.00 %      0.375 % 

< 1.00

     1.75 %      0.75 %      0.25 % 

 

(b)

with respect to Letter of Credit fees, the applicable margin then in effect with
respect to Revolving Loans that are Eurodollar Rate Loans,

 

(c)

with respect to Swingline Loans, the applicable margin then in effect with
respect to Revolving Loans that are Base Rate Loans, and

 

6



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 1⁄2 of 1% and (iii) the sum of (a) the Adjusted
Eurocurrency Rate that would be payable on such day for a Eurocurrency Rate Loan
with a one-month interest period plus (b) 1.00%. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. For
the avoidance of doubt, all Swingline Loans will be Base Rate Loans.

“Benefit Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, in respect of which the Borrower or any ERISA Affiliate
is an “employer” as defined in Section 3(5) of ERISA, other than a Multiemployer
Plan.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors” means (i) with respect to any corporation, the board of
directors or managers, as applicable, of the corporation, or any duly authorized
committee thereof; (ii) with respect to any partnership, the board of directors
or other governing body of the general partner, as applicable, of the
partnership or any duly authorized committee thereof; (iii) with respect to a
limited liability company, the managing member or members or any duly authorized
controlling committee thereof; and (iv) with respect to any other Person, the
board or any duly authorized committee of such Person serving a similar
function. Whenever any provision requires any action or determination to be made
by, or any approval of, a Board of Directors, such action, determination or
approval shall be deemed to have been taken or made if approved by a majority of
the directors on any such Board of Directors (whether or not such action or
approval is taken as part of a formal board meeting or as a formal board
approval).

“Borrower” has the meaning specified in the preamble hereto. It is understood
that upon the consummation of the Entegris Merger and the satisfaction of the
other requirements of Section 7.04(c), the term “Borrower” shall, in accordance
with Section 1.02(g), be construed to refer to Entegris for all purposes hereof
and the other Loan Documents.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.05(a)(iv)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.05(a)(iv)(C). upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.

 

13



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, without duplication, (a) Consolidated cash interest expense in respect
of indebtedness for borrowed money of such Person and its Restricted
Subsidiaries for such period on a Consolidated basis (excluding amortization of
original issue discount or premium resulting from the Issuanceissuance of
Indebtedness at less than par, amortization of deferred financing costs, costs
associated with obtaining or terminating Swap Contracts and fees and expenses in
connection with any amendment or waiver of Indebtedness), minus (b) interest
income for such period, all determined in accordance with GAAP.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including amortization or write-off of (i) intangibles and non-cash
organization costs, (ii) deferred financing fees or costs and (iii) capitalized
expenditures, customer acquisition costs and incentive payments, conversion
costs and contract acquisition costs, the amortization of original issue
discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a Consolidated basis
and otherwise determined in accordance with GAAP and any write down of assets or
asset value carried on the balance sheet.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

(1)

increased (without duplication) by:

(a) any (x) Transaction Expenses and (y) any fees, costs, expenses or charges
(other than Consolidated Depreciation and Amortization Expense) related to any
actual, proposed or contemplated Versum Equity Offering (including any expense
relating to enhanced accounting functions or other transactions costs associated
with becoming a public company), Investment permitted under Section 7.02,
acquisition, disposition, recapitalization or the incurrenceIncurrence of
Indebtedness permitted to be Incurred hereunder (including a refinancing
thereof) (in each case, whether or not successful), including (i) such fees,
expenses or charges related to this Agreement, the Senior Notes Indenture, the
Senior Notes, any other credit facilities and any Receivables Fees, and (ii) any
amendment, waiver or other modification of this Agreement, the Senior Notes
Indenture, the Senior Notes, Receivables Facilities, any other credit
facilities, any Receivables Fees, any other Indebtedness permitted to be
Incurred hereunder or any Versum Equity Offering, in each case, whether or not
consummated, to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus

(b) provision for taxes based on income, profits, revenue or capital, including,
without limitation, federal, state, provincial, territorial, local, foreign,
unitary, excise, property, franchise and similar taxes and foreign withholding
and similar taxes of such Person paid or accrued during such period, including
any penalties and interest relating to any tax examinations

 

21



--------------------------------------------------------------------------------

(2) Consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

 

For purposes of this definition, interest (i) on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP and (ii) shall be calculated in the reporting currency of
such Person at the spot rate of exchange pursuant to GAAP on the date of
determination as further increased or decreased by the fair value of foreign
currency Swap Contracts or other derivative instruments (or portions thereof)
entered into for the purpose of hedging currency risk related to the interest
rate of any Indebtedness on such date of determination, regardless of whether
such Swap Contracts or other instruments are recorded under hedge accounting
principles in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP before any reduction
in respect of Preferred Capital Stock dividends; provided, however, that there
will not be included in such Consolidated Net Income, without duplication:

(1) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense (including Transaction Expenses) or any charges, expenses or reserves
in respect of any restructuring, redundancy or severance expense or relocation
costs, integration and facilities’ opening costs and other business optimization
expenses and operating improvements (including related to new product
introductions), restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions after the Closing
Date and adjustments to existing reserves), whether or not classified as
restructuring expense on the consolidated financial statements, signing costs,
retention or completion bonuses, transition costs, costs related to
closure/consolidation of facilities, internal costs in respect of strategic
initiatives and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities),
contract terminations and professional and consulting fees incurred with any of
the foregoing;

(2) the cumulative effect of a change in accounting principles, including any
impact resulting from an election by the Borrower to apply IFRS at any time
following the Closing Date;

(3) any costs associated with the Transactions, including any Transaction
Expenses and any other charges, fees, costs or expenses associated with becoming
a separate operating company;

(4) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, Investment, asset disposition,
issuanceIncurrence or repayment of Indebtedness, issuance of Capital Stock,
refinancing transaction or

 

26



--------------------------------------------------------------------------------

amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for avoidance of doubt, the effects of
expensing all transaction-related expenses in accordance with Financial
Accounting Standards Codification No. 805 and gains or losses associated with
Financial Accounting Standards Codification No. 460);

(5) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(6) accruals and reserves that are established or adjusted (including any
adjustment of estimated payouts on existing earn-outs) that are so required to
be established as a result of the Transactions in accordance with GAAP, or
changes as a result of adoption or modification of accounting policies;

(7) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions or on
the re-valuation of any benefit plan obligation and (ii) income (loss)
attributable to deferred compensation plans or trusts;

(8) any net income (loss) of any Person if such Person is not the Borrower or a
Restricted Subsidiary (including any net income (loss) from investments recorded
in such Person under the equity method of accounting), except that the
Borrower’s equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents actually distributed or that (as reasonably determined by a
Responsible Officer of the Borrower) could have been distributed by such Person
during such period to the Borrower or a Restricted Subsidiary as a dividend or
other distribution or return on investment (subject, in the case of a dividend
or other distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (9) below);

(9) solely for the purpose of determining the Available Amount, any net income
(loss) of any Restricted Subsidiary (other than the Borrower and the Guarantors)
if such Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower or a Guarantor by operation
of the terms of such Restricted Subsidiary’s articles, charter or any agreement,
instrument, judgment, decree, order, statute or governmental rule or regulation
applicable to such Restricted Subsidiary or its shareholders (other than
(a) restrictions that have been waived or otherwise released, (b) restrictions
pursuant to this Agreement, the Senior Notes or the Senior Notes Indenture and
(c) restrictions specified in Section 7.09(m), except that the Borrower’s equity
in the net income of any such Restricted Subsidiary for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents actually distributed or that could have been distributed by
such Restricted Subsidiary

 

27



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” means (a) the Lenders and Affiliates thereof, (b) the Agents and
their respective Affiliates and branches, (c) the Arrangers and (d) the
permitted successors and permitted assigns of each of the foregoing.

“Cross-License Agreement” means an agreement to be entered into by and between
Versum Materials US, LLC and Air Products, providing for, among other things,
the licensing of certain intellectual property, as it may be amended, restated,
replaced or otherwise modified from time to time in accordance with, or as not
prohibited by, the terms hereof.

“Debt Fund Affiliate” means an Affiliate of a Company Competitor that is a bona
fide debt fund or an investment vehicle that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its business and with
respect to which neither such Company Competitor nor any other Affiliate of such
Company Competitor (other than other Debt Fund Affiliates) makes investment
decisions or has the power, directly or indirectly, to direct or cause the
direction of such Debt Fund Affiliate’s investment decisions.

“Debt Issuance” means the issuanceIncurrence by any Person and its Subsidiaries
of any Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declining Lender” has the meaning specified in Section 2.05(b)(vii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of grace period, or both, would
be an Event of Default.

“Default Rate” means, with respect to overdue principal, an interest rate equal
to (a) the Applicable Rate applicable to the respective borrowing plus (b) 2.0%
per annum and, with respect to any other overdue amount, the interest rate
applicable to Base Rate Loans that are Revolving Loans plus 2.0% per annum
(other than to Defaulting Lenders).

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in

 

33



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States of America, any State thereof, or the
District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means, as of any date of determination, (a) a Lender as of
such date; (b) an Affiliate of a Lender described in clause (a); (c) an Approved
Fund with respect to a Lender described in clause (a); and (d) any other Person
(other than a natural person or any Affiliate of the Borrower) approved by
(i) the Administrative Agent, (ii) in the case of any assignment of a Revolving
Commitment, the Swingline Lender and the L/C Issuers and (iii) unless an Event
of Default has occurred and is continuing under Section 8.01(a), (e) and (f),
the Borrower (each such approval not to be unreasonably withheld or delayed).

“Employee Matters Agreement” means an agreement to be entered into by and
between the Borrower and Air Products to allocate certain liabilities and
responsibilities relating to employment matters, employee compensation and
benefits plans and programs, and other related matters, as it may be amended,
restated, replaced or otherwise modified from time to time in accordance with,
or as not prohibited by, the terms hereof.

“Entegris” means Entegris, Inc., a Delaware corporation.

“Entegris Existing Credit Agreement” means that certain Credit and Guaranty
Agreement dated as of November 6, 2018, among Entegris, certain Subsidiaries of
Entegris party thereto, as guarantors, the lenders party thereto and Goldman
Sachs Bank USA, as administrative agent and collateral agent, as amended by that
certain First Amendment thereto, dated as of February 8, 2019.

“Entegris Existing Indenture” means that certain Indenture dated as of
November 10, 2017, among Entegris, the guarantors party thereto and Wells Fargo
Bank, National Association, as trustee.

“Entegris Existing Notes” means the 4.625% Senior Notes due 2026 issued pursuant
to the Entegris Existing Indenture by Entegris on November 10, 2017.

 

38



--------------------------------------------------------------------------------

“Entegris Merger” means the merger of the Borrower named in the header of this
Agreement with and into Entegris, with Entegris surviving such merger, pursuant
to the Entegris Merger Agreement.

“Entegris Merger Agreement” means that certain Agreement and Plan of Merger
dated as of January 27, 2019, between the Borrower and Entegris.

“Environmental Claim” means any notice of violation, claim (including common law
claims), cause of action, suit, administrative, regulatory or judicial action or
proceeding, investigation, written demand, lien, abatement order, or other order
or directive (conditional or otherwise), by any Governmental Authority or any
Person for any liability, loss, damage (foreseeable and unforeseeable), personal
injury (including sickness, disease or death), tangible or intangible property
damage, contribution, cost recovery, indemnity, indirect or consequential
damages, punitive damages, fees, out-of-pocket costs, expenses, disbursements,
attorneys’ or consultant fees, damage to the environment or natural resources,
or for nuisance, pollution, contamination or other adverse effects on the
environment, human health, or natural resources, or for fines, penalties,
restrictions or injunctive relief, resulting from, arising from, based upon or
related to (i) the occurrence or existence of a Release or threat of a Release
(whether sudden or non-sudden or accidental or non-accidental) of, the exposure
to or presence of any Contaminant in, into or onto the environment, (ii) the
use, handling, generation, transportation, storage, treatment or disposal of any
Contaminant, or (iii) the violation, or alleged violation, of any Environmental
Law or Environmental Permit.

“Environmental Laws” means any and all applicable foreign, federal, state or
local laws, statutes, ordinances, codes, rules or regulations or orders,
decrees, judgments or directives issued by a Governmental Authority imposing
liability, duties, obligations or standards of conduct for or relating to
pollution, the protection of health or safety with respect to exposure to
Contaminants, the protection of the environment or the use, treatment, storage,
transportation, handling, disposal or release of any hazardous material,
substance or waste, including, but not limited to, the following United States
statutes, as now written and hereafter amended: the Water Pollution Control Act,
as codified in 33 U.S.C. §1251 et seq., the Clean Air Act, as codified in 42
U.S.C. §7401 et seq., the Toxic Substances Control Act, as codified in 15 U.S.C.
§2601 et seq., the Solid Waste Disposal Act, as codified in 42 U.S.C. §6901 et
seq., the Comprehensive Environmental Response, Compensation and Liability Act,
as codified in 42 U.S.C. §9601 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, as codified in 42 U.S.C. §11001 et seq., and the Safe
Drinking Water Act, as codified in 42 U.S.C. §300f et seq., and any related
regulations, as well as all state and local equivalents.

“Environmental Liability” means any liability, loss, duty or obligation,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower,
any other Loan Party or any of their respective Subsidiaries arising from,
resulting from or based upon (a) violation, or alleged violation, of any
Environmental Law or Environmental Permit, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Contaminant, (c) exposure
to any Contaminant, (d) the presence, release or threatened release of any
Contaminant into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

39



--------------------------------------------------------------------------------

(xv) to the extent added to Consolidated Net Income, cash losses from
discontinued operations; and

(xvi) without duplication of any other deduction, cash expenditures in respect
of pension and other post retirement obligations and environmental obligations
in such period.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.

“Exchange Rate” means the rate at which any currency (the “Original Currency”)
may be exchanged into Dollars, Euros or another currency (the “Exchanged
Currency”), as set forth on such date on the relevant Thomson Reuters screen at
or about 11:00 a.m. (New York time) on such date. In the event that such rate
does not appear on the Thomson Reuters screen, the “Exchange Rate” with respect
to such Original Currency into such Exchanged Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower or, in the
absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s quoted spot rate of exchange in the interbank market
where its foreign currency exchange operations in respect of such Original
Currency are then being conducted, at or about 11:00 a.m. (local time), on such
date for the purchase of the Exchanged Currency, with such Original Currency for
delivery two Business Days later.

“Excluded Assets” has the meaning specified in the Security Agreement; provided
that, notwithstanding anything to the contrary set forth in this Agreement, the
Security Agreement or any other Loan Document, the term “Excluded Assets” shall
not include any assets or properties subject to any Lien securing any
Incremental Equivalent Debt.

“Excluded Contribution” means net cash proceeds or property or assets received
by the Borrower as capital contributions to the equity (other than through the
issuance of Disqualified Capital Stock or Designated Preferred Stock) of the
Borrower after the Closing Date or from the issuance or sale (other than to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Subsidiary of the Borrower for the benefit of their
employees to the extent funded by the Borrower or any Restricted Subsidiary) of
Capital Stock (other than Disqualified Capital Stock or Designated Preferred
Stock) of the Borrower, in each case, to the extent designated as an Excluded
Contribution pursuant to a certificate of a Responsible Officer of the Borrower.

“Excluded Information” means information (including material non-public
information) regarding the Loans of the applicable Class or the Loan Parties
hereunder that is not known to a Lender participating in a Discounted Voluntary
Prepayment or in an assignment to the Borrower, that may be material to a
decision by such Lender to participate in such Discounted Voluntary Prepayment
or such assignment to the Borrower, as applicable.

 

44



--------------------------------------------------------------------------------

“Excluded Subsidiary” means any (i) CFC, (ii) Unrestricted Subsidiary,
(iii) Immaterial Subsidiary, (iv) Captive Insurance Subsidiary, (v) Non-Profit
Subsidiary, (vi) Joint Venture, (vii) subsidiary which is a special purpose
entity, (viii) Restricted Subsidiary that is prohibited by obligation of, or any
purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such other Persons, the purchase or other acquisition (in
one transaction or a series of related transactions) of all or substantially all
of the property and assets or business of another Person or assets constituting
a business unit, line of business or division of such Person, and all other
items that are or would be classified as investments on a balance sheet prepared
on the basis of GAAP; provided, however, that endorsements of negotiable
instruments and documents in the ordinary course of business or consistent with
past practice will not be deemed to be an Investment. If the Borrower or any
Restricted Subsidiary issues, sells or otherwise disposes of any Capital Stock
of a Person that is a Restricted Subsidiary such that, after giving effect
thereto, such Person is no longer a Restricted Subsidiary, any Investment by the
Borrower or any Restricted Subsidiary in such Person remaining after giving
effect thereto will be deemed to be a new Investment at such time. For all
purposes hereof, the Entegris Merger shall constitute an Investment.

For purposes of Section 7.02 and the designation of Restricted Subsidiaries and
Unrestricted Subsidiaries pursuant to Section 6.12:

 

  (1)

“Investment” will include the portion (proportionate to the Borrower’s equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (b) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
(as determined by the Borrower) of such Subsidiary at the time that such
Subsidiary is so re-designated a Restricted Subsidiary; and

 

  (2)

any property transferred to or from an Unrestricted Subsidiary will be valued at
its fair market value at the time of such transfer, in each case as determined
in good faith by the Borrower.

“Investment Grade Securities” means:

 

(1)

securities issued or directly and fully Guaranteed or insured by the United
States or Canadian government or any agency or instrumentality thereof (other
than Cash Equivalents);

 

(2)

securities issued or directly and fully guaranteed or insured by a member of the
European Union, or any agency or instrumentality thereof (other than Cash
Equivalents);

 

(3)

debt securities or debt instruments with a rating of “A-” or higher from S&P or
“A3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

 

55



--------------------------------------------------------------------------------

“L/C Sublimit” means an aggregate amount equal to $50,000,000. The L/C Sublimit
is part of, and not in addition to, the Revolving Facility.

“Laws” means, collectively, all applicable international, foreign, federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes, common laws and administrative or judicial
precedents or authorities, including the interpretation thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“LCA Election” has the meaning set forth in Section 1.13.

“LCA Test Date” has the meaning set forth in Section 1.13.

“Lender” means, at any time, any lender that has a Commitment or holds a Loan at
such time and, as the context requires, includes each L/C Issuer and the
Swingline Lender.

“Letter of Credit” means any letter of credit issued by an L/C Issuer hereunder
for the account of the Borrower or any of its Subsidiaries.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Financing” means any incurrenceIncurrence of Indebtedness
related to, and identified at the time of, any Limited Condition Transaction.

“Limited Condition Transaction” means any Permitted Acquisition or any other
Investment permitted under Section 7.02 by one or more of Borrower or any of the
Restricted Subsidiaries whose consummation is not conditioned on the
availability of, or on obtaining, third party financing. For all purposes
hereof, the Entegris Merger shall constitute a Limited Condition Transaction and
the Borrower shall be deemed to have made an LCA Election in respect thereof.

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
which, for the avoidance of doubt, includes Swingline Loans.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guarantee Agreement, (d) the Collateral Documents and (e) each Letter of Credit.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

58



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (a) as to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of all L/C Issuers with respect to Letters of Credit issued
and outstanding at such time and the Fronting Exposure of the Swingline Lender
with respect to Swingline Loans outstanding at such time, as applicable, and
(b) otherwise, an amount determined by the Administrative Agent and the L/C
Issuers in their sole discretion.

“Minimum Extension Condition” has the meaning specified in Section 2.16(b).

“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.

“Mortgage” means any deed of trust, trust deed, mortgages or other comparable
instrument covering the Material Real Property required to be mortgaged pursuant
to this Agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower and executed and delivered pursuant to
Section 6.12.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which contributions are or have, within the preceding six years,
been made, or are or were, within the preceding six years, required to be made,
by the Borrower or any of its ERISA Affiliates.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

“Net Cash Proceeds” means:

 

(a)

with respect to the Disposition of any asset by the Borrower or any of its
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of its Restricted Subsidiaries) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents and Indebtedness that is secured by the Collateral on a
pari passu basis with the Facilities), (B) the out-of-pocket fees and expenses
(including, without limitation, attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by the
Borrower or such Restricted Subsidiary in connection with such Disposition or
Casualty Event, (C) Taxes (or Restricted Payments to the extent permitted
hereunder made in respect of taxes) paid or reasonably estimated to be payable
in connection therewith by the Borrower or such Restricted Subsidiary and
attributable to

 

60



--------------------------------------------------------------------------------

  such Disposition or Casualty Event (including, in respect of any proceeds
received in connection with a Disposition or Casualty Event of any asset of any
Restricted Subsidiary organized under the laws of a jurisdiction different from
the jurisdiction of organization of the Borrower, deductions in respect of
withholding and other Taxes that are payable in cash if such funds are
repatriated to the jurisdiction of the Borrower), (D) any reserve for adjustment
in respect of (1) the sale price of such asset or assets established in
accordance with GAAP and (2) any liabilities associated with such asset or
assets and retained by the Borrower or any of its Restricted Subsidiaries after
such sale or other Disposition thereof, including, without limitation, pension
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, (E) in the case of any Disposition or Casualty Event by a
non-wholly owned Restricted Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (E)) attributable to
minority interests and not available for distribution to or for the account of
Borrower or a wholly owned Restricted Subsidiary as a result thereof and (F) any
funded escrow established pursuant to the documents evidencing any such sale or
disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such sale or disposition (provided that to
the extent that any amounts are released from such escrow to Borrower or a
Restricted Subsidiary, such amounts net of any related expenses shall constitute
Net Cash Proceeds). It being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by the Borrower or any of its
Restricted Subsidiaries in respect of any such Disposition or Casualty Event and
(ii) upon the reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in clause (D) above
or, if such liabilities have not been satisfied in cash and such reserve not
reversed within three hundred sixty-five (365) days after such Disposition or
Casualty Event, the amount of such reserve; and

 

(b)

with respect to the incurrence or issuanceIncurrence of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the excess, if any, of (i) the
sum of the cash received in connection with such incurrence or
issuanceIncurrence over (ii) (x) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses (including
attorneys’ fees) and other customary expenses, incurred by the Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance Incurrence
(including, in the case of Indebtedness of any Foreign Subsidiary, deduction in
respect of withholding Taxes that are payable in cash if such funds are
repatriated) and (y) all taxes paid or reasonably estimated to be payable as a
result thereof.

“Non-Consenting Lender” has the meaning specified in Section 3.06(d).

“Non-Defaulting Lender” means, as to any Facility, a Lender thereunder that is
not a Defaulting Lender.

“Non-Expiring Credit Commitment” has the meaning specified in the definition of
“Expiring Credit Commitment.”

 

61



--------------------------------------------------------------------------------

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received in excess of the value of any cash or Cash Equivalents sold or
exchanged must be applied in accordance with Section 7.05 and
Section 2.05(b)(ii).

“Permitted Entegris Existing Credit Agreement Indebtedness” means any
Indebtedness of the Borrower and/or any Subsidiary Guarantor under the Entegris
Existing Credit Agreement; provided that the aggregate principal amount of all
such Indebtedness at any time outstanding shall not exceed the lesser of (a) the
sum of (i) (A) the aggregate principal amount of the “Term Loans” under, and as
defined in, the Entegris Existing Credit Agreement outstanding on the Second
Amendment Effective Date plus (B) the aggregate principal amount of such Term
Loans Incurred, on or prior to the date of the consummation of the Entegris
Merger, to finance the redemption of the Senior Notes and the payment of the
related premiums, fees and expenses and (ii) the aggregate amount of the
“Revolving Commitments” under, and as defined in, the Entegris Existing Credit
Agreement in effect on the Second Amendment Effective Date or (b) the sum of
(i) the aggregate principal amount of such “Term Loans” outstanding on the date
of the consummation of the Entegris Merger and (ii) the aggregate amount of such
“Revolving Commitments” in effect on the date of the consummation of the
Entegris Merger.

“Permitted Entegris Existing Notes” means any Indebtedness of the Borrower
and/or any Subsidiary Guarantor under the Entegris Existing Notes; provided that
the aggregate principal amount of all such Indebtedness at any time outstanding
shall not exceed the lesser of (a) the aggregate principal amount of the
Entegris Existing Notes outstanding on the Second Amendment Effective Date and
(b) the aggregate principal amount of the Entegris Existing Notes outstanding on
the date of the consummation of the Entegris Merger.

“Permitted Liens” means, with respect to any Person:

(a) Liens on assets, property or Capital Stock of a Restricted Subsidiary that
is not a Guarantor securing Indebtedness permitted to be secured hereunder of
any Restricted Subsidiary that is not a Guarantor;

(b) pledges, deposits or Liens under workmen’s compensation laws, payroll taxes,
unemployment insurance laws, social security laws or similar legislation, or
insurance related obligations (including pledges or deposits securing liability
to insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, completion guarantees, contracts (other than for
borrowed money) or leases, or to secure utilities, licenses, public or statutory
obligations, or to secure the performance of bids, trade contracts, government
contracts and leases, statutory obligations, surety, stay, indemnity, judgment,
customs, appeal or performance bonds, return-of-money bonds, performance and
completion guarantees, bankers’ acceptance facilities (or other similar bonds,
instruments or obligations), obligations in respect of letters of credit, bank
guarantees or similar instruments that have been posted to support the same, or
as security for contested taxes or import or customs duties or for the payment
of rent, or other obligations of like nature, in each case Incurred in the
ordinary course of business or consistent with past practice;

 

65



--------------------------------------------------------------------------------

(c) Liens with respect to outstanding motor vehicle fines and Liens imposed by
law, including carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s, construction contractors’ or other like Liens, in each case for
sums not yet overdue for a period of more than 60 days or that are bonded or
being contested in good faith by appropriate proceedings or other Liens arising
out of judgments or awards against such Person with respect to which such Person
shall then be proceeding with an appeal or other proceedings for review if
adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP;

(d) Liens for Taxes, assessments or governmental charges which are not overdue
for a period of more than 60 days or not yet payable or subject to penalties for
nonpayment or, if more than 60 days overdue, which are being contested in good
faith by appropriate proceedings; provided that appropriate reserves required
pursuant to GAAP (or other applicable accounting principles) have been made in
respect thereof, or for property taxes on property such Person or one of its
Subsidiaries has determined to abandon if the sole recourse for such tax,
assessment, charge, levy or claim is to such property;

(e) encumbrances, charges, ground leases, easements (including reciprocal
easement agreements), survey exceptions, land use regulations, covenants,
conditions, restrictions, encroachments, protrusions, by-law, regulation, zoning
restrictions or reservations of, or rights of others for, licenses, rights of
way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning, building codes or other restrictions (including minor
defects or irregularities in title and similar encumbrances or matters that
would be disclosed in an accurate survey affecting real property) as to the use
of real properties or Liens incidental to the conduct of the business of the
Borrower and its Restricted Subsidiaries or to the ownership of their
properties, including servicing agreements, development agreements, site plan
agreements, subdivision agreements, facilities sharing agreements, cost sharing
agreement and other agreements, which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of the Borrower and its Restricted Subsidiaries
(taken as a whole);

(f) Liens (i) on assets or property of the Borrower or any Restricted Subsidiary
securing Hedging Obligations or Cash Management Services permitted hereunder;
(ii) that are contractual rights of set-off or, in the case of clause (x) or (y)
below, other bankers’ Liens (x) relating to treasury, depository and cash
management services or any automated clearing house transfers of funds in the
ordinary course of business and not given in connection with the
issuanceIncurrence of Indebtedness, (y) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business of the Borrower or any Subsidiary or
(z) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;
(iii) on cash accounts securing Indebtedness incurred under Section 7.03(h)(iii)
with financial

 

66



--------------------------------------------------------------------------------

(ll) any exclusive or non-exclusive licenses or sublicenses granted under any
intellectual property rights that do not secure or is not granted in connection
with incurrence of Indebtedness;

(mm) the rights reserved to or vested in any Person or government, statutory or
regulatory authority by the terms of any lease, license, franchise, grant or
permit held by the Borrower or any Restricted Subsidiary or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;

(nn) restrictive covenants affecting the use to which real property may be put;

(oo) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not interfere with
the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary;

(pp) Liens arising in connection with any Permitted Tax Restructuring or any
intercompany license agreements;

(qq) Liens on trusts, cash or Cash Equivalents or other funds in connection with
the defeasance (whether by covenant or legal defeasance), discharge or
redemption of Indebtedness or similar obligations; provided that such
defeasance, discharge or redemption is otherwise permitted hereunder;

(rr) Liens on the Collateral pursuant to the documentation securing Incremental
Equivalent Debt (including Incremental Equivalent Debt in the form of Permitted
Entegris Existing Credit Agreement Indebtedness) permitted to be
incurredIncurred; provided that such Liens are pari passu or junior in priority
to the Obligations pursuant to a customary intercreditor agreement with terms to
be mutually agreed by the Administrative Agent, the Borrower and the trustee,
agent, holders or lenders with respect to such Incremental Equivalent Debt
entered into on or prior to the date of such Incurrence; or

(ss) Liens pursuant to any Loan Document including Liens securing Replacement
Term Loans, Additional Term Loans, Additional Revolving Loans, Additional
Revolving Facility Commitments and Additional Revolving Commitments.

In the event that any Permitted Lien meets the criteria of more than one of the
categories of Permitted Liens described in clauses (a) through (ss) above, the
Borrower in its sole discretion may divide, classify or from time to time
reclassify all or any portion of such Permitted Lien to the extent such
Permitted Lien would be permitted to be incurred under such clause at the time
of such classification or reclassification, and the Borrower will only be
required to include the amount and type of such Permitted Lien in one or more of
the above clauses; provided that all Liens securing the Obligations under the
Loan Documents will be deemed to have been incurred in reliance only on the
exception in clause (ss) of this definition.

“Permitted Repricing Amendment” has the meaning specified in Section 10.01.

 

71



--------------------------------------------------------------------------------

“Sanctioned Country” means a country or territory subject to comprehensive
Sanctions. For the avoidance of doubt, as of the Closing Date, this includes and
is limited to the Crimea region of Ukraine, Cuba, Iran, North Korea, Syria, and
Sudan.

“Sanctioned Person” means (a) any Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) any person located,
organized, or resident in a Sanctioned Country.

“Sanctions” means any Laws relating to terrorism, money laundering, and economic
or financial sanctions or trade embargoes imposed, administered, or enforced
from time to time by the European Union, Her Majesty’s Treasury of the United
Kingdom, the United Nations Security Council or the U.S. Government, including
those administered by OFAC or the U.S. Department of State, Executive Order
13224, the Bank Secrecy Act, the PATRIOT Act, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any executive orders or regulations promulgated
thereunder.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to the Agreement, dated
as of February 8, 2019 among the Borrower, Administrative Agent, the Collateral
Agent and the Lenders party thereto.

“Second Amendment Effective Date” shall have the meaning assigned to such term
in the Second Amendment.

“Secured Bank Product Obligations” means Indebtedness and other obligations or
liabilities (other than any Excluded Swap Obligations) of the Borrower or any
Restricted Subsidiary designated by the Borrower as “Secured Bank Product
Obligations” in a written notice to the Administrative Agent that are owing in
connection with a Bank Product to any Person that is providing such Bank Product
so long as such Person (i) is a Credit Party on or immediately following the
Closing Date and such Bank Product is in effect on the Closing Date, (ii) was a
Credit Party when entering into such Bank Product or (iii) was identified in
writing on or prior to the Closing Date to the Administrative Agent.

“Secured Bank Product Provider” means any Person to whom Secured Bank Product
Obligations are owed.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Obligations” has the meaning specified in the Security Agreement.

 

81



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Arrangers, the Secured Bank Product Providers, the Designated Credit Line
Providers and each

“Term Loan” means a term loan denominated in Dollars and made by a Lender to the
Borrower pursuant to Section 2.01(a)(i). The aggregate principal amount of Term
Loans outstanding on the FirstSecond Amendment Effective Date is
$569,250,000.03.562,062,500.06.

“Term Loan Exposure” means, as to any Lender as of any date of determination,
the outstanding principal amount of the Term Loans of such Lender; provided,
that at any time prior to the making of the Term Loans, the Term Loan Exposure
of any Lender shall be equal to such Lender’s Term Commitment.

“Term Loan Facility” means (a) prior to the funding of the Term Loans on the
Closing Date, the Term Commitments and (b) thereafter, the Term Loans.

“Term Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit B-1 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Term Loans made by such Lender.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such
date.

“Total Assets” means the Consolidated total assets of the Borrower and its
Restricted Subsidiaries on a Consolidated basis after giving effect to the
Transactions, as shown on the most recent Consolidated balance sheet of the
Borrower and its Restricted Subsidiaries or, with respect to any determination
prior to the first such delivery, the Pro Forma Balance Sheet.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period (net of Cash
on Hand) to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans plus
all outstanding L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and Swingline Loans plus all outstanding L/C Obligations.

“Total Secured Leverage Ratio” means with respect to any Test Period, the ratio
of (a) Consolidated Total Debt (other than any portion of Consolidated Total
Debt that is unsecured) as of the last day of such Test Period (net of Cash on
Hand) to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Transaction Agreements” means the Separation Agreement, the Transition Services
Agreement, the Tax Matters Agreement, the Employee Matters Agreement and the
Cross-License Agreement, in each case, as it may be amended, restated, replaced
or otherwise modified from time to time in accordance with, or as not prohibited
by, the terms hereof.

 

87



--------------------------------------------------------------------------------

“Transaction Expenses” means any charges, fees or expenses (including all legal,
accounting, advisory, financing-related or other transaction-related charges,
fees, costs and expenses and any bonuses or success fee payments and
amortization or write-offs of debt Extensions and amounts outstanding hereunder
denominated in Alternative Currencies. Such Exchange Rates shall become
effective as of such Valuation Date and shall be the Exchange Rates employed in
converting any amounts between the applicable currencies until the next
Valuation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be the Dollar Equivalent of such currency as so determined by the
Administrative Agent at the Exchange Rate as of any Valuation Date.

(b) Notwithstanding the foregoing, in the case of Loans and Letters of Credit
denominated in an Alternative Currency, the Administrative Agent may at periodic
intervals (no more frequently than monthly, or more frequently during the
continuance of an Event of Default) recalculate the aggregate exposure under
such Loans and Letters of Credit to account for fluctuations in the Exchange
Rate affecting the Alternative Currency in which any such Loans and/or Letters
of Credit are denominated. If, as a result of such recalculation, (i) the Total
Revolving Outstandings exceed an amount equal to 105% of the Revolving
Commitments then in effect, the Borrower will prepay Revolving Loans and, if
necessary, Cash Collateralize the outstanding amount of Letters of Credit in the
amount necessary to eliminate such excess or (ii) the aggregate L/C Obligations
exceeds an amount equal to 105% of the L/C Sublimit, the Borrower will repay
Revolving Loans and, if necessary, Cash Collateralize the outstanding amount of
Letters of Credit in the amount necessary to eliminate such excess.

(c) Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 or a unit being rounded upward), as determined by the Administrative
Agent.

(d) Notwithstanding the foregoing, for purposes of determining compliance with
Article 7 (excluding Section 7.13) with respect to any amount of cash on
deposit, Indebtedness, Investment, Restricted Payment, Lien or Disposition
(each, a “Covenant Transaction”) in a currency other than Dollars, (i) no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurredIncurred and (ii) such amount will be converted into
Dollars based on the relevant Exchange Rate in effect on the date such Covenant
Transaction occurs and such basket will be measured at the time such Covenant
Transaction occurs.

(e) For purposes of determining compliance under Section 7.13 and the
calculation of compliance with any financial ratio for purposes of taking any
action hereunder, amounts denominated in a currency other than Dollars will be
converted to Dollars based on the average exchange rate for such currency for
the most recent twelve-month period immediately prior to the date of
determination determined in a manner consistent with that used in calculating
Consolidated EBITDA for the applicable period.

 

92



--------------------------------------------------------------------------------

(b) For purposes of calculating any financial ratio or test, Specified
Transactions (with any incurrenceIncurrence or repayment of any Indebtedness in
connection therewith to be subject to Section 1.09(d)) that have been made
(i) during the applicable Test Period and (ii) if applicable as described in
Section 1.09(a), subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.09, then such financial ratio or test shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.09.

(c) Whenever pro forma effect is to be given to Consolidated EBITDA with respect
to a Specified Transaction, (x) the pro forma calculations shall be made in good
faith by a responsible financial or accounting officer of the Borrower and
include, for the avoidance of doubt, the amount of “run-rate” cost savings,
operating expense reductions and synergies projected by the Borrower in good
faith to be realizable as a result of specified actions taken, committed to be
taken or expected (in the good faith determination of the Borrower) to be taken
within 18 months of the date thereof, with such cost savings being reasonably
identifiable and factually supportable, calculated on a pro forma basis as
though such cost savings, operating expense reductions, operating initiatives,
operating changes and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions, operating
initiatives, operating changes and synergies were realized during the entirety
of such period, and (y) “run-rate” means the full recurring benefit for a period
that is associated with any action taken, committed to be taken or are expected
(in the good faith determination by the Borrower) to be taken within 18 months
(including any reasonably identifiable and factually supportable savings
expected to result from the elimination of a public target’s compliance costs
with public company requirements) net of the amount of actual benefits realized
during such period from such actions, in each case, subject to the limitations
set forth in and consistent with the definition of “Consolidated EBITDA”;
provided that, the aggregate amount for all such cost savings, together with the
costs savings included in the calculation of Consolidated EBITDA pursuant to
clause (m) thereof, shall not exceed 20% of Consolidated EBITDA for such period
prior to giving effect to the inclusion of such cost savings.

(d) In the event that the Borrower or any Restricted Subsidiary incursIncurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurredIncurred or repaid under any revolving credit facility),
(i) during the applicable Test Period or (ii) subject to Section 1.09(a)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrenceIncurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on the last day of the applicable Test
Period.

 

94



--------------------------------------------------------------------------------

(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect for the purposes of determining the Fixed Charge Coverage Ratio,
the interest on such Indebtedness shall be calculated as if the rate in effect
on the date of determination had been the applicable rate for the entire period
(taking into account any Hedging Obligations applicable to such Indebtedness).
Interest on a Capital Lease Obligation shall be deemed to accrue at an interest
rate reasonably determined by a responsible financial or accounting officer of
the Borrower to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed with a Pro Forma Basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the first paragraph of this definition. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be determined to have been based upon the rate actually chosen, or if
none, then based upon such optional rate chosen as the Borrower may designate.

SECTION 1.10 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any L/C Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

SECTION 1.11 Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.

SECTION 1.12 Compliance with Article 7. In the event that any Lien, Investment,
Indebtedness (whether at the time of incurrenceIncurrence or upon application of
all or a portion of the proceeds thereof), Disposition, Restricted Payment,
Affiliate Transaction, Contractual Obligation or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
then permitted pursuant to any clause of such Sections in Article 7, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as determined by the Borrower in its sole discretion.

SECTION 1.13 Limited Condition Transactions. For purposes of (i) determining
compliance with any provision in this Agreement which requires the calculation
of the Total Secured Leverage Ratio, Fixed Charge Coverage Ratio, Total Leverage
Ratio or First Lien Leverage Ratio, (ii) determining compliance with
representations, warranties, Defaults or Events of Default or (iii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of Total Assets) (including, in each case, with respect
to the incurrenceIncurrence of Indebtedness under Section 2.14), in each case,
in connection with a Limited Condition Transaction, at the irrevocable option of
the Borrower (the Borrower’s election to exercise such option in connection with
any Limited Condition Transaction, an “LCA Election”), the date of determination
of whether any such Limited

 

95



--------------------------------------------------------------------------------

Condition Transaction and any Limited Condition Financing and the other
transactions to be entered into in connection therewith is permitted hereunder
shall be deemed to be the date the definitive agreements for such Limited
Condition Transaction are entered into (the “LCA Test Date”), and if, after
giving Pro Forma Effect to the Limited Condition Transaction and any Limited
Condition Financing (and the use of proceeds thereof) and the other transactions
to be entered into in connection therewith as if they had occurred at the
beginning of the most recent Test Period ending prior to the LCA Test Date, the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with. The Borrower shall make the LCA Election on or prior to
the LCA Test Date. For the avoidance of doubt, if the Borrower has made an LCA
Election and any of the ratios or baskets for which compliance was determined or
tested as of the LCA Test Date (including with respect to the
incurrenceIncurrence of any Indebtedness) are exceeded as a result of
fluctuations in any such ratio or basket (including due to fluctuations of the
Person acquired in respect of any Limited Condition Transaction) at or prior to
the consummation of the relevant transaction or action, such baskets or ratios
will not be deemed to have been exceeded as a result of such fluctuations. If
the Borrower has made an LCA Election for any Limited Condition Transaction,
then in connection with any subsequent calculation of any ratio or basket on or
following the relevant LCA Test Date and prior to the earlier of (1) the date on
which such Limited Condition Transaction is consummated or (2) the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Transaction and any Limited Condition Financing (and the use of
proceeds thereof) and other transactions in connection therewith (but not for
purposes of determining the “Applicable Rate” or “Prepayment Percentage”, nor
for calculating the financial covenant set forth in Section 7.13) have been
consummated. In connection with any calculation of any financial ratio or test
(but not for purposes of determining the “Applicable Rate” or “Prepayment
Percentage”, nor for calculating the financial covenant set forth in
Section 7.13) on or following the Second Amendment Effective Date and prior to
the earlier of (1) the date on which the Entegris Merger is consummated or
(2) the date that the Entegris Merger Agreement is terminated or expires without
consummation of the Entegris Merger, any such ratio or test shall be calculated
on a Pro Forma Basis assuming the Entegris Merger and any Limited Condition
Financing (and the use of proceeds thereof) and other transactions in connection
therewith (solely for this purpose, assuming that the aggregate amount of the
“Revolving Commitments” under, and as defined in, the Entegris Existing Credit
Agreement shall have been funded) have been consummated.

ARTICLE 2.

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01 The Loans.

 

  (a)

The Term Borrowings.

Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date.

 

96



--------------------------------------------------------------------------------

(L) Any failure by such Loan Party or such Subsidiary to make any prepayment to
a Lender, pursuant to this Section 2.05(a)(iv) shall not constitute a Default or
Event of Default under Section 8.01 or otherwise.

(M) To the extent the Auction Agent is required to deliver notices or
communicate such other information to the Lenders pursuant to this
Section 2.05(a)(iv), the Auction Agent will work with the Administrative Agent
(and the Administrative Agent will cooperate with the Auction Agent) in order to
procure the delivery of such notices and/or the communication of such
information to the applicable Lenders.

(N) Nothing in this Section 2.05(a)(iv) shall require the Loan Parties or any of
their Subsidiaries to undertake any Discounted Loan Prepayment.

(b) Mandatory.

(i) Excess Cash Flow. Within five (5) Business Days after financial statements
are required to have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate is required to have been delivered pursuant to
Section 6.02(b), commencing with the fiscal year ended September 30, 2017, the
Borrower shall, if and to the extent Excess Cash Flow for such period exceeds
$5,000,000, cause to be prepaid an aggregate principal amount of Term Loans, in
accordance with Section 2.05(b)(vi), in an amount (the “ECF Prepayment Amount”)
equal to (A) the Prepayment Percentage of Excess Cash Flow, if any, for the
fiscal year covered by such financial statements minus (B) the sum of (1) the
amount of any voluntary prepayments of Term Loans made pursuant to
Section 2.05(a) during such fiscal year or after fiscal year-end but prior to
the time of such prepayment pursuant to this Section 2.05(b)(i) (other than
prepayments of Term Loans financed by incurringIncurring other long-term
Indebtedness (other than revolving loans)), in the case of prepayments pursuant
to Section 2.05(a)(iv), with credit given for the actual amount of cash payment,
and (2) solely to the extent the amount of the Revolving Commitments are
permanently reduced pursuant to Section 2.06 in connection therewith (and solely
to the extent of the amount of such reduction), the amount of any voluntary
prepayments of Revolving Loans made pursuant to Section 2.05(a) during such
fiscal year or after fiscal year-end but prior to the time of such prepayment
pursuant to this Section 2.05(b)(i); provided that any payments made after
fiscal year-end which reduce the prepayment pursuant to this Section 2.05(b)(i)
shall not reduce any required prepayments pursuant to this Section 2.05(b)(i) in
any subsequent fiscal year; provided, however, that a ratable portion of the ECF
Prepayment Amount may be applied to prepay or offer to purchase any senior
secured notes or loans that are permitted to be (x) incurred hereunder on such
termsto be (x) Incurred and (y) secured by the Collateral on a pari passu basis
with the Facilities (including any such loans constituting the Permitted
Entegris Existing Credit Agreement Indebtedness) if required under the terms of
the documentation governing such notes or loans (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and such

 

120



--------------------------------------------------------------------------------

notes and loans outstanding at such time); provided, further, that to the extent
the holders of such notes or loans decline to have such Indebtedness prepaid or
purchased, the declined amount shall promptly (and in any event within 10
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.

 

  (ii)

Disposition or Casualty.

(A) If (x) the Borrower or any Restricted Subsidiary consummates any Asset
Disposition or Disposes of any other property that would not constitute an
“Asset Disposition” by reason of clause (15) or (23) of such definition or
(y) any Casualty Event occurs, which results in the receipt by the Borrower or
such Restricted Subsidiary of Net Cash Proceeds in excess of (1) $20,000,000 in
a single transaction or series of related transactions or (2) $40,000,000 in the
aggregate in any fiscal year (and thereafter only Net Cash Proceeds in excess of
such amount in such fiscal year shall be subject to the provisions of this
Section 2.05(b)(ii)), the Borrower shall cause to be prepaid on or prior to the
date which is five (5) Business Days after the date of the receipt of such Net
Cash Proceeds an aggregate principal amount of Term Loans, in accordance with
Section 2.05(b)(vi), in an amount equal to 100% of all Net Cash Proceeds
received; provided, however, that a ratable portion of the Net Cash Proceeds may
be applied to prepay or offer to purchase any senior secured notes or loans that
are permitted hereunder to be (x) incurred hereunder on such termsIncurred and
(y) secured by the Collateral on a pari passu basis with the Facilities
(including any such loans constituting the Permitted Entegris Existing Credit
Agreement Indebtedness) if required under the terms of the documentation
governing such notes or loans (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and such notes and loans
outstanding at such time); provided, further, that to the extent the holders of
such notes or loans decline to have such Indebtedness prepaid or purchased, the
declined amount shall promptly (and in any event within 10 Business Days after
the date of such rejection) be applied to prepay the Term Loans in accordance
with the terms hereof.

(B) With respect to any Net Cash Proceeds received with respect to any Asset
Disposition or other Disposition specifically included in the application of
Section 2.05(b)(ii)(A) or any Casualty Event, at the option of the Borrower, the
Borrower or its Restricted Subsidiaries may reinvest or cause to be reinvested
all or any portion of such Net Cash Proceeds received by it in assets useful for
their business and permitted acquisitions within 365 days following the later of
(x) receipt of such Net Cash Proceeds and (y) the date of such Disposition or
Casualty Event (or, if committed to be reinvested within such 365-day period, so
reinvested within 180 days thereafter); provided that if any Net Cash Proceeds
are not so reinvested within the applicable time periods set forth above in this
Section 2.05(b)(ii)(B), an amount equal to any such Net Cash Proceeds shall be
promptly applied to the prepayment of the Loans as set forth in this
Section 2.05.

 

121



--------------------------------------------------------------------------------

(iii) Debt Proceeds. If the Borrower or any Restricted Subsidiary incurs or
issuesIncurs (A) any Indebtedness not permitted to be incurred or issuedIncurred
pursuant to Section 7.03 or (B) any Refinancing Notes or Refinancing Term
Facility, the Borrower shall cause to be prepaid an aggregate amount of Term
Loans, in accordance with Section 2.05(b)(vi), in an amount equal to 100% of all
Net Cash Proceeds received therefrom on the date which is three (3) Business
Days after the date of receipt of such Net Cash Proceeds.

(iv) Revolving Loans. If for any reason the aggregate Outstanding Amount of the
Revolving Loans and Swingline Loans plus all outstanding L/C Obligations at any
time exceeds the Aggregate Revolving Commitments then in effect, the Borrower
shall promptly prepay the Revolving Loans and Swingline Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment in
full of the Revolving Loans and Swingline Loans such aggregate outstanding
amount of L/C Obligations exceeds such Aggregate Revolving Commitments then in
effect.

(v) Notwithstanding any other provisions of this Section 2.05(b), to the extent
that any Excess Cash Flow or all or any portion of the Net Cash Proceeds of any
asset sale or other Disposition or any Casualty Event or Debt Issuance by a
Restricted Subsidiary giving rise to mandatory prepayment pursuant to
Section 2.05(b)(ii)(A) or Section 2.05(b)(ii)(B) (each such Disposition and
Casualty Event, a “Specified Asset Sale”) or Section 2.05(b)(iii) (each such
Debt Issuance, a “Specified Debt Issuance”) (A) are prohibited or delayed by
applicable local Law or prohibited by constituent document restrictions (in the
case of minority ownership in a Joint Venture) from being repatriated to the
jurisdiction of organization of the Borrower or (B) with respect to which the
Borrower has determined in good faith that repatriation of any or all of the
Excess Cash Flow or Net Cash Proceeds of any Specified Asset Sale or Specified
Debt Issuance to the jurisdiction of organization of the Borrower could
reasonably be expected to have a material adverse tax consequence to the
Borrower or any of its Restricted Subsidiaries (including pursuant to
Section 956 of the Code), then, solely to the extent such result is not directly
attributable to actions taken by the Borrower or any of its Subsidiaries with
the intent of avoiding or reducing any prepayment otherwise required under this
Section 2.05(b), (1) an amount equal to the portion of such Excess Cash Flow or
Net Cash Proceeds which would be so affected will not be required to be applied
to repay Loans at the times provided in this Section 2.05(b) but may be retained
by the applicable Restricted Subsidiary, (2) the Borrower agrees to use and to
cause the applicable Restricted Subsidiary to use commercially reasonable
efforts to overcome or eliminate any such restrictions and/or to minimize any
such adverse tax consequences to make the relevant prepayment (net of an amount
equal to the additional Distribution Related Taxes that would be payable or
reserved against as a result of a repatriation and any additional costs that
would be incurred as a result of repatriation, whether or not a repatriation
actually occurs) within one year following the date on which the respective
prepayment would otherwise have been required and (3) if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Cash Proceeds and Excess
Cash Flow is

 

122



--------------------------------------------------------------------------------

Due to them; provided, that if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of the Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.

SECTION 2.14 Increase in Commitments. (a) After the Closing Date, upon notice to
the Administrative Agent, the Borrower may request increases to the Revolving
Commitments (each such increase, the “Additional Revolving Commitments”), and/or
add one or more incremental revolving facilities (each an “Additional Revolving
Facility” and the revolving commitments thereunder, the “Additional Revolving
Facility Commitments”), request increases to any existing Term Loan Facility
and/or add one or more new tranches of term loans, including Additional Term A
Loans, denominated in either Dollars or Euros (each such increase and/or new
tranche, the “Additional Term Commitments”); provided that:

(i) after giving effect to any such addition, the aggregate amount of Additional
Revolving Commitments, Additional Revolving Facility Commitments, Additional
Term Commitments and Incremental Equivalent Debt that have been added pursuant
to this Section 2.14 andor Incurred pursuant to Section 7.03(y) shall not exceed
(A) $300,000,000 (the “General Incremental Availability”), plus (B) unlimited
additional amounts (the “Ratio Incremental Availability”) to the extent that, in
the case of this clause (B) only, as of the last day of the most recently ended
Test Period for which financial statements are internally available after giving
Pro Forma Effect to such Incurrence of Loans pursuant to such Additional Term
Commitments, Additional Revolving Commitments, Additional Revolving Facility
Commitments and/or such Incremental Equivalent Debt, as applicable, and any
Investment consummated with the proceeds therefrom, the First Lien Leverage
Ratio does not exceed 2.00:1.00 (but assuming for the purpose of each such
calculation that (x) the relevant Additional Revolving Commitments and
Additional Revolving Facility Commitments shall be treated as fully drawn,
(y) the cash proceeds of Additional Revolving Loans, Additional Term Loans
and/or Incremental Equivalent Debt, as applicable, are not treated as Cash On
Hand for such purpose and (z) the proceeds of any Additional Loans or
Incremental Equivalent Debt that are to be used to repay Indebtedness have been
so used to repay such Indebtedness) and, in each case, it being understood that
the Borrower may elect to Incur any such Additional Revolving Commitments,
Additional Revolving Facility Commitments, Additional Term Commitments and/or
Incremental Equivalent Debt pursuant to the Ratio Incremental Availability prior
to the General Incremental Availability, and if both the Ratio Incremental
Availability and the General Incremental Availability are available and the
Borrower does not make an election, the Borrower will be deemed to have elected
the Ratio Incremental Availability; provided that if the Borrower incursIncurs
Indebtedness under an Additional Facility using the General Incremental
Availability on the same date that it incursIncurs Indebtedness using the Ratio
Incremental Availability, the First Lien Leverage Ratio will be calculated
without regard to any incurrence of IndebtednessIncurrence of Indebtedness under
the General Incremental Availability; provided further that, for the avoidance
of doubt, the Incurrence of any Incremental Equivalent Debt in the form of the
Permitted

 

132



--------------------------------------------------------------------------------

Entegris Existing Credit Agreement Indebtedness or the Permitted Entegris
Existing Notes shall be disregarded for purposes of determining availability
under the General Incremental Availability;

(ii) no existing Lender will be required to participate in any such Additional
Facility without its consent (and any Lender that does not respond by the
applicable deadline shall be deemed to have refused to so participate);

(iii) any such Additional Facility shall be secured on a pari passu basis by the
same Collateral securing the Facilities ;

(iv) (a) all Additional Revolving Commitments shall be on the same terms and
conditions and subject to the same documentation as the Revolving Facility
(other than with respect to any upfront fees) and (b) (A) all Additional
Revolving Facility Commitments shall be, except as provided herein, on terms as
agreed between the Borrower and the incremental lenders providing such
Additional Revolving Facility (and if such terms are not substantially
consistent with the terms of the Revolving Facility, such terms shall be
reasonably satisfactory to the Administrative Agent, it being understood that
terms not substantially consistent with the Revolving Facility which are
applicable only after the Maturity Date of the Revolving Facility will be deemed
to be acceptable to the Administrative Agent)), (B) Additional Revolving
Facility Commitments shall not mature (or require scheduled commitment
reductions or amortization) prior to the Maturity Date of any then existing
Revolving Facility, (C) the borrowing and repayment (except for (1) payments of
interest and fees at different rates on the Additional Revolving Facility
Commitments (and related outstandings), (2) repayments required upon the
maturity date of the Additional Revolving Facility Commitments and
(3) repayments made in connection with a permanent repayment and termination of
commitments (subject to clause (D) below)) of Additional Revolving Loans with
respect to Additional Revolving Credit Commitments after the associated
Additional Commitments Effective Date shall be made on a pro rata basis with all
other Revolving Commitments and Additional Revolving Commitments in effect on
such Additional Commitment Effective Date, (D) the permanent repayment of
Additional Revolving Loans with respect to, and termination of, Additional
Revolving Facility Commitments after the associated Additional Commitments
Effective Date shall be made on a pro rata basis with all other Revolving
Commitments and Additional Revolving Commitments in effect on such Additional
Commitment Effective Date, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any Class on a better than pro
rata basis as compared to any other Class with a later maturity date than such
Class, and (E) subject to the provisions of Section 2.03(j) to the extent
dealing with Letters of Credit which mature or expire after a Maturity Date when
there exist Non-Expiring Credit Commitments, all Letters of Credit shall be
participated on a pro rata basis by all Lenders in accordance with their Pro
Rata Share of the aggregate Revolving Commitments, Additional Revolving
Commitments and Additional Revolving Facility Commitments on the Additional
Commitment Effective Date; and

(v) the final maturity date of any Additional Term Loans (other than Additional
Term A Loans) shall be no earlier than the Maturity Date for the existing

 

133



--------------------------------------------------------------------------------

SECTION 6.04 Payment of Obligations. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, pay its Tax liabilities before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings and such Loan Party
or such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (b) the failure to make payment
would not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc. Each Loan Party will do all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, and IP
Rights material to the conduct of its business and comply with its
Organizational Documents, in each case except to the extent that the failure to
do so would not reasonably be expected to have a Material Adverse Effect;
provided,   however, that the foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution or Disposition permitted under
Section 7.04 or Section 7.05, as applicable. Each Loan Party shall obtain and
maintain all licenses, permits, certifications and approvals of all applicable
Governmental Authorities as are required for the conduct of its business as
currently conducted and herein contemplated, including without limitation
professional licenses, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.06 Maintenance of Properties. Each Loan Party will keep and maintain
all tangible property material to the conduct of its business in good working
order and condition (ordinary wear and tear, casualty loss and condemnation
excepted), except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect and except for Dispositions permitted under
Section 7.05.

SECTION 6.07 Maintenance of Insurance. (a) Each Loan Party shall maintain
insurance with financially sound and reputable insurers (or, to the extent
consistent with business practices in effect on the Closing Date or reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and its Restricted Subsidiaries, a program of
self-insurance) on such of its property and in at least such amounts and against
at least such risks as is consistent with business practices in effect on the
Closing Date or as otherwise determined by the Responsible Officers of the Loan
Parties acting reasonably in their business judgment.

(b) Not later than thirty (30) days after the Closing Date (or (i) in the date
any such insurance is obtained,case of any such insurance maintained by any Loan
Party that becomes a Subsidiary as a result of the Entegris Merger, forty-five
(45) days after the date of the consummation of the Entegris Merger and (ii) in
the case of insurance obtained after the Closing Date, thirty (30) days after
the date any such insurance is obtained), the Borrower shall ensure (or, in the
case of clause (iii), use commercially reasonable efforts to ensure) that
(i) property, casualty, fire and extended coverage policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to name the
Collateral Agent as additional insured or loss payee on behalf of the Secured
Parties, as applicable, (ii) commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured and (iii) each
such property, casualty, fire, extended coverage or liability policy referred to
in this Section 6.07(b) requires that the

 

170



--------------------------------------------------------------------------------

SECTION 6.11 Use of Proceeds. The proceeds of Term Loans made hereunder on the
Closing Date will be used by the Borrower (a) to finance the Transactions and
the Transaction Expenses and (b) for working capital, capital expenditures and
general corporate purposes (including, without limitation, to make Investments,
Restricted Payments, acquisitions and any other transactions, in each case, not
prohibited by this Agreement). Letters of Credit and the proceeds of the
Revolving Loans and Swingline Loans will be used by the Borrower after the
Closing Date for working capital, capital expenditures and general corporate
purposes (including, without limitation, to make Investments, Restricted
Payments, acquisitions and any other transactions, in each case, not prohibited
by this Agreement). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of (i) any of
the regulations of the Board, including Regulations T, U and X, (ii) the Foreign
Corrupt Practices Act of 1977, as amended, or any other Anti-Corruption Laws and
(iii) any applicable Sanctions.

SECTION 6.12 Unrestricted Subsidiaries; Covenant to Guarantee Obligations and
Give Security. (a) The Borrower may at any time designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (x) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, and
(y) no Subsidiary may be designated as or shall otherwise constitute an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Senior Notes, any Junior Financing or Indebtedness incurredIncurred under
Sections 7.03(e) (other than in respect of Indebtedness assumed pursuant
thereto), (x) and (y). The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower or the relevant
Restricted Subsidiary (as applicable) therein at the date of designation in an
amount equal to the fair market value of such Person’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

(b) Upon (A) the formation or acquisition of any new direct or indirect
Restricted Subsidiary that is a wholly owned Domestic Subsidiary by any Loan
Party or the designation in accordance with Section 6.12(a) of any existing
direct or indirect Unrestricted Subsidiary as a Restricted Subsidiary that is a
wholly owned Domestic Subsidiary, (B) any Restricted Subsidiary commencing to
constitute a wholly owned Domestic Subsidiary, or (C) any Restricted Subsidiary
constituting a wholly owned Domestic Subsidiary guaranteeing or becoming a
borrower or issuer under any Incremental Equivalent Debt, in each case with
respect to clauses (A), (B) and (C), other than an Excluded Subsidiary, the
Borrower shall, in each case at the Borrower’s expense:

(i) within sixty (60) days after such formation, acquisition, designation or
guarantee (or such longer period as the Administrative Agent may agree in its
reasonable discretion): (A) cause each such Restricted Subsidiary to duly
execute and deliver to the Administrative Agent a Guarantee Agreement or joinder
thereto, in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, guaranteeing the Obligations; (B) cause each such
Restricted Subsidiary that becomes a Guarantor pursuant to the foregoing clause
(A) to furnish to the Administrative Agent a schedule in reasonable detail of
any Material Real Property owned by such Restricted

 

172



--------------------------------------------------------------------------------

(a) any Indebtedness of the Loan Parties under the Loan Documents (including any
Credit Agreement Refinancing Indebtedness, any Replacement Term Loans or under
any Additional Facility);

(b) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Restricted Subsidiary so long as the
Incurrence of such Indebtedness or other obligations is not prohibited by the
terms hereof;

(c) Indebtedness of the Borrower owing to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owing to and held by the Borrower or
any Restricted Subsidiary; provided, however, that: (i) any subsequent issuance
or transfer of Capital Stock or any other event which results in any such
Indebtedness being held by a Person other than the Borrower or a Restricted
Subsidiary, and (ii) any sale or other transfer of any such Indebtedness to a
Person other than the Borrower or a Restricted Subsidiary, shall be deemed, in
each case, to constitute an Incurrence of such Indebtedness by the Borrower or
such Restricted Subsidiary, as the case may be;

(d) (i) any Indebtedness outstanding on the Closing Date and described in
Schedule 7.03(d) (or to the extent not listed on such Schedule 7.03(d), where
the aggregate principal amount existing on the Closing Date of all such
Indebtedness not so scheduled is less than $10,000,000 in the aggregate) and any
Guarantees thereof, (ii) Refinancing Indebtedness Incurred in respect of any
Indebtedness described in this clause or clauses (e), (g), (i), (s), (x) or
(y) of this Section 7.03 and (iii) Management Advances;

(e) Indebtedness of (x) the Borrower or any Restricted Subsidiary Incurred or
issued to finance an acquisition (or other purchase of assets) or (y) Persons
that are acquired by the Borrower or any Restricted Subsidiary or merged into or
consolidated with the Borrower or a Restricted Subsidiary in accordance with the
terms hereof; provided that (i) the aggregate principal amount of any such
Indebtedness Incurred pursuant to this clause (e) by Restricted Subsidiaries
that are not, do not become or are not merged into or consolidated with Loan
Parties does not exceed (in the aggregate with Indebtedness Incurred pursuant to
clause (z) below by Restricted Subsidiaries that are not, do not become or are
not merged into or consolidated with Loan Parties) the greater of $150,000,000
and 16.5% of Total Assets (determined at the time Incurred) at any time
outstanding and (ii) after giving effect to such acquisition, merger or
consolidation, either:

(1) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to Section 7.03(x),

(2) the Fixed Charge Coverage Ratio of the Borrower and the Restricted
Subsidiaries would not be lower than immediately prior to such acquisition,
merger or consolidation, or

(3) such Indebtedness constitutes Acquired Indebtedness (other than Indebtedness
Incurred in contemplation of the transaction or series of related transactions
pursuant to which such Person became a Restricted Subsidiary or was otherwise
acquired by the Borrower or a Restricted Subsidiary); provided that, in the case
of this clause (3), the only

 

181



--------------------------------------------------------------------------------

(j) Indebtedness in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this clause and then outstanding, will not exceed 100% of the net cash
proceeds received by the Borrower from the issuance or sale (other than to a
Restricted Subsidiary) of its Capital Stock or otherwise contributed to the
equity (in each case, other than through the issuance of Disqualified Capital
Stock, Designated Preferred Stock or an Excluded Contribution) of the Borrower,
in each case, subsequent to the Closing Date and any Refinancing Indebtedness in
respect thereof; provided, however, that (i) any such net cash proceeds that are
so received or contributed shall not increase the amount available for making
Restricted Payments to the extent the Borrower and its Restricted Subsidiaries
Incur Indebtedness in reliance thereon and (ii) any net cash proceeds that are
so received or contributed shall be excluded for purposes of Incurring
Indebtedness pursuant to this clause to the extent such net cash proceeds or
cash have been applied to make Restricted Payments;

(k) Indebtedness (including letters of credit and Designated Credit Lines) of
Restricted Subsidiaries that are not Guarantors in an aggregate amount not to
exceed the greater of $150,000,000 and 16.5% of Total Assets (determined at the
time Incurred) at any time outstanding (and any Refinancing Indebtedness in
respect thereof);

(l) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Subsidiaries to any current or former employee, director or consultant of
the Borrower, any of its Subsidiaries or any Parent Entity (or permitted
transferees, assigns, spouses or former spouses, estates, or heirs of such
employee, director or consultant), to finance the purchase or redemption of
Capital Stock of the Borrower or any Parent Entity that is permitted under
Section 7.06;

(m) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case Incurred in the
ordinary course of business or consistent with past practice;

(n) Indebtedness in an aggregate outstanding principal amount which when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this clause (n) and then outstanding will not exceed the greater of
$100,000,000 and 11.0% of Total Assets (determined at the time Incurred) at any
time outstanding (and any Refinancing Indebtedness in respect thereof);

(o) Indebtedness Incurred in respect of a Receivables Facility;

(p) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
pursuant to any Permitted Tax Restructuring;

(q) any obligation, or guaranty of any obligation, of the Borrower or any
Restricted Subsidiary to reimburse or indemnify a Person extending credit to
customers of the Borrower or a Restricted Subsidiary incurredIncurred in the
ordinary course of business or consistent with past practice for all or any
portion of the amounts payable by such customers to the Person extending such
credit;

 

183



--------------------------------------------------------------------------------

(r) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Closing Date, including that (i) the repayment of such
Indebtedness is conditional upon such customer ordering a specific volume of
goods and (ii) such Indebtedness does not bear interest or provide for scheduled
amortization or maturity;

(s) obligations in respect of Disqualified Capital Stock in an amount not to
exceed $25,000,000 outstanding at any time;

(t) Indebtedness represented by the Senior Notes (other than any “Additional
Notes” as defined in the Senior Notes Indenture), including any Guarantee
thereof;

(u) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of Joint Ventures not to exceed the greater of $50,000,000 and
5.5% of Total Assets (determined at the time Incurred) at any time outstanding;

(v) Indebtedness of the Borrower or any Restricted Subsidiary to the extent that
100% of such Indebtedness is supported by a Letter of Credit;

(w) Indebtedness of the Borrower or any Restricted Subsidiary representing
deferred compensation to the former, current or future officers, directors,
employees or consultants thereof incurredIncurred in the ordinary course of
business and consistent with past practice;

(x) (i) any other Indebtedness incurredIncurred by the Borrower or any
Restricted Subsidiary and (ii) any issuance of shares of Preferred Capital Stock
by any Foreign Subsidiary; provided that, in each case, the Fixed Charge
Coverage Ratio shall be not less than 2.00:1.00 as of the last day of the most
recently ended Test Period for which financial statements are internally
available and after giving Pro Forma Effect to such Incurrence (and the
application of the proceeds thereof); provided that the aggregate principal
amount of any such Indebtedness Incurred pursuant to this clause (x) by
Restricted Subsidiaries that are not, do not become or are not merged into or
consolidated with Loan Parties does not exceed (in the aggregate with
Indebtedness Incurred pursuant to clause (e) above by Restricted Subsidiaries
that are not, do not become or are not merged into or consolidated with Loan
Parties) the greater of $150,000,000 and 16.5% of Total Assets (determined at
the time Incurred) at any time outstanding; and

(y) Indebtedness of the Borrower or any Loan Party issued in lieu of Additional
FacilitiesIncurred consisting of (i) a series of notes evidencing or consisting
of Indebtedness that is, at the time of incurrenceIncurrence, either is
unsecured or(including the Permitted Entegris Existing Notes) or is secured by
the Collateral on a pari passu basis or a junior basis with the Facilities
(including, in each case, any Registered Equivalent Notes) (the “Additional
Notes”) or (ii) secured loans (including the Permitted Entegris Existing Credit
Agreement Indebtedness) or unsecured loans (or, in each case, commitments in
respect thereof) (which loans, if secured, must be secured by the Collateral on
a pari passu basis or a junior basis with the Facilities) (the “Additional
Incremental Equivalent Loans” and, together with the Additional Notes, the
“Incremental Equivalent Debt”); provided that (a) the aggregate initial
principal amount of all Incremental Equivalent Debt Incurred shall not exceed
the amount

 

184



--------------------------------------------------------------------------------

permitted to be incurredIncurred under General Incremental Availability plus the
Ratio Incremental Availability, provided that in the case of Incremental
Equivalent Debt secured by the Collateral on a junior basis with the Facilities,
in lieu of complying with the maximum First Lien Leverage Ratio test set forth
in Section 2.14(a)(i)(B), the Borrower shall be required to comply with a Total
Secured Leverage Ratio (calculated on a Pro Forma Basis) not to exceed
2.00:1.00, (b) the Incurrence of such Incremental Equivalent Debt shall be
subject to clauses (v), (vi)(A) and (vi)(C) of Section 2.14(a), provided that
(x) the provisions of Section 2.14(a)(vi)(A) shall only apply if such
Incremental Equivalent Debt is incurredIncurred as Additional Incremental
Equivalent Loans secured by the Collateral on a pari passu basis with the
Facilities and (y) the provisions of Section 2.14(a)(v) shall not apply to any
Incremental Equivalent Debt incurredIncurred in the form of one-year bridge
loans that are convertible or exchangeable into other instruments meeting the
requirements set forth above (but for the avoidance of doubt, not any loans,
securities or other debt which are exchanged for or otherwise replace such
bridge loans), (c) the maturity date of any such Incremental Equivalent Debt
that is unsecured or secured by the Collateral on a junior basis with the
Facilities shall be no earlier than 91 days after the latest Maturity Date of
the Facilities at the time incurredIncurred, (d) such Incremental Equivalent
Debt, if secured, shall be subject to a customary intercreditor agreement with
terms to be mutually agreed by the Administrative Agent, the Borrower and the
representative of the holders of notes or lenders of such Incremental Equivalent
Debt and (e) the Borrower shall give the Administrative Agent at least three
Business Days’ (or such shorter period as the Administrative Agent shall agree)
prior written notice of the intent to incurIncur such Incremental Equivalent
Debt; provided, however, that the requirements of clauses (a) and (e) above
shall not apply to the Incurrence of the Permitted Entegris Existing Credit
Agreement Indebtedness or the Permitted Entegris Existing Notes.

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this covenant:

(i) subject to clause (ii) below, in the event that all or any portion of any
item of Indebtedness meets the criteria of more than one of the types of
Indebtedness described in clauses (a) through (w) above, the Borrower, in its
sole discretion, will classify, and may from time to time reclassify, such
Indebtedness so long as such Indebtedness is permitted to be Incurred and any
related Liens are permitted to be Incurred at the time of reclassification;

(ii) all Indebtedness outstanding on the Closing Date under the Loan Documents
shall be deemed Incurred on the Closing Date under clause (a);

(iii) in the case of any Refinancing Indebtedness, when measuring the
outstanding amount of such Indebtedness such amount shall not include the
aggregate amount of fees, underwriting discounts, accrued and unpaid interest,
premiums (including, without limitation, tender premiums) and other costs and
expenses (including, without limitation, original issue discount, upfront fees
or similar fees) Incurred in connection with such refinancing;

(iv) Guarantees of, or obligations in respect of, letters of credit, bankers’
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

 

185



--------------------------------------------------------------------------------

(v) the principal amount of any Disqualified Capital Stock of the Borrower or a
Restricted Subsidiary, or Preferred Capital Stock of a Restricted Subsidiary,
will be equal to the greater of the maximum mandatory redemption or repurchase
price (not including, in either case, any redemption or repurchase premium) or
the liquidation preference thereof;

(vi) Indebtedness permitted by this Section 7.03 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 7.03 permitting such Indebtedness;

(vii) notwithstanding anything in this covenant to the contrary, in the case of
any Indebtedness incurredIncurred to refinance Indebtedness initially
incurredIncurred in reliance on a clause of this Section 7.03 measured by
reference to a percentage of Total Assets at the time of Incurrence, if such
refinancing would cause the percentage of Total Assets restriction to be
exceeded if calculated based on the percentage of Total Assets on the date of
such refinancing, such percentage of Total Assets restriction shall not be
deemed to be exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced, plus premiums (including tender premiums), defeasance, costs and
fees in connection with such refinancing; and

(viii) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined on the basis of GAAP.

Accrual of interest, accrual of dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, the payment of interest in
the form of additional Indebtedness, the payment of dividends in the form of
additional shares of Preferred Capital Stock or Disqualified Capital Stock or
the reclassification of commitments or obligations not treated as Indebtedness
due to a change in GAAP, will not be deemed to be an Incurrence of Indebtedness
for purposes of this Section 7.03.

SECTION 7.04 Fundamental Changes. Merge, dissolve, liquidate or consolidate with
or into another Person, except that:

(a) any Restricted Subsidiary may merge with or liquidate into (i) the Borrower;
provided that the Borrower shall be the continuing or surviving Person or
(ii) any one or more other Restricted Subsidiaries;

(b) any Subsidiary may liquidate or dissolve or change its legal form (including
by merger or consolidation) if the Borrower determines in good faith that such
action is in the best interests of the business of the Borrower;

(c) the Borrower or any Restricted Subsidiary may merge with any other Person in
order to (i) effect anthe Entegris Merger, (ii) effect any other Investment
permitted pursuant to Section 7.02 (provided that (A) the continuing or
surviving Person shall be the Borrower or a Restricted Subsidiary, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.12 to the extent applicable and (B) to the extent

 

186



--------------------------------------------------------------------------------

constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 7.02) or (iiiii) effect the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with Section 6.12; provided that if the
Borrower is a party to any transaction effected pursuant to this
Section 7.04(c), (1) other than in the case of the Entegris Merger, no Event of
Default exists or would result therefrom, (2) the Borrower shall be the
continuing and surviving Person or the continuing or surviving Person shall
(x) provide all documentation and other information reasonably requested by the
Administrative Agent, any Lender or any L/C Issuer in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT ACT; provided that in
the case of the Entegris Merger, any such request shall be made at least 10
Business Days prior to the anticipated date of consummation of the Entegris
Merger, (y) expressly assume the obligations of the Borrower hereunder in a
manner reasonably acceptable to the Administrative Agent and (z) to the extent
any Senior Notes shall remain outstanding after giving effect to such
transaction, expressly assume the obligations of the Borrower under thesuch
Senior Notes and (3) the Jurisdictional Requirements shall be satisfied;

(d) so long as no Event of Default exists or would result therefrom, a merger,
dissolution, liquidation or consolidation, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.05, may be effected; provided that
if the Borrower is a party to any transaction effected pursuant to this
Section 7.04(d), (i) the Borrower shall be the continuing or surviving Person or
the continuing or surviving Person shall expressly assume the obligations of the
Borrower in a manner reasonably acceptable to the Administrative Agent and
(ii) the Jurisdictional Requirements shall be satisfied;

(e) so long as no Event of Default exists or would result therefrom, a merger,
dissolution, liquidation or consolidation, in each case, by and among Restricted
Subsidiaries, the purpose of which is to effect a Permitted Tax Restructuring,
may be effected.

SECTION 7.05 Dispositions. Make any Disposition except:

(a) Dispositions that are expressly excluded from the definition of “Asset
Disposition”; and

(b) (i) Asset Dispositions where the Borrower or such Restricted Subsidiary, as
the case may be, receives consideration (including by way of relief from, or by
any other Person assuming responsibility for, any liabilities, contingent or
otherwise) at least equal to the fair market value (such fair market value to be
determined on the date of contractually agreeing to such Asset Disposition), as
determined in good faith by the Borrower, of the shares and assets subject to
such Asset Disposition (including, for the avoidance of doubt, if such Asset
Disposition is a Permitted Asset Swap), (ii) in any such Asset Disposition, or
series of related Asset Dispositions (except to the extent the Asset Disposition
is a Permitted Asset Swap), at least 75% of the consideration from such Asset
Disposition received by the Borrower or such Restricted Subsidiary, as the case
may be, is in the form of cash or Cash Equivalents and (iii) the Net Cash
Proceeds of such Asset Disposition are applied in accordance with
Section 2.05(b)(ii).

 

187



--------------------------------------------------------------------------------

For the purposes of Section 7.05(c)(ii), the following will be deemed to be
cash:

or otherwise on customary terms for such type of arrangements in connection with
similar transactions;

(t) transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the date such Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary pursuant to Section 6.12(a); and

(u) any Permitted Tax Restructuring.

SECTION 7.10 Burdensome Agreements. Create or otherwise cause or permit to exist
or become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary to (i) pay dividends or make any other
distributions in cash or otherwise on its Capital Stock or pay any Indebtedness
or other obligations owed to the Borrower or any Restricted Subsidiary,
(ii) make any loans or advances to the Borrower or any Restricted Subsidiary, or
(iii) sell, lease or transfer any of its property or assets to the Borrower or
any Restricted Subsidiary; provided that (x) the priority of any Preferred
Capital Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common stock and (y) the
subordination of (including the application of any standstill requirements to)
loans or advances made to the Borrower or any Restricted Subsidiary to other
Indebtedness Incurred by the Borrower or any Restricted Subsidiary shall not be
deemed to constitute such an encumbrance or restriction, in each case other
than:

(a) any encumbrance or restriction pursuant to (i) the Senior Notes Indenture or
the Senior Notes or (ii) any other agreement or instrument, in each case, in
effect at or entered into on the Closing Date or constituting a Transaction
Agreement or otherwise entered into on or before the Closing Date in connection
with the Transactions;

(b) any encumbrance or restriction pursuant to any Loan Document (including any
Replacement Loans and Replacement Notes) or governing any Incremental Equivalent
Debt (including the Permitted Entegris Existing Credit Agreement Indebtedness
and the Permitted Entegris Existing Notes);

(c) any encumbrance or restriction pursuant to applicable law, rule, regulation
or order;

(d) any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into the Borrower or any Restricted
Subsidiary, or was designated as a Restricted Subsidiary or on which such
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by the Borrower or was merged, consolidated or otherwise combined with
or into the Borrower or any Restricted Subsidiary or entered into in
contemplation of or in connection with such transaction) and outstanding on such
date; provided that, for the purposes of this clause, if another Person succeeds
the Borrower and assumes the

 

196



--------------------------------------------------------------------------------

Section 7.03 if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than (i) the encumbrances and restrictions contained in this
Agreement, together with the security and guarantee documents associated
therewith as in effect or as contemplated on the Closing Date or (ii) in
comparable financings (as determined in good faith by the Borrower) and where,
in the case of clause (ii), the Borrower determines at the time of entry into
such agreement or instrument that such encumbrances or restrictions will not
adversely affect, in any material respect, the Borrower’s ability to make
principal or interest payments on the Loans;

(o) any encumbrance or restriction existing by reason of any lien permitted
under Section 7.01;

(p) any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in clauses (a) to (o) of this
Section 7.09 or this clause (p) (an “Initial Agreement”) or contained in any
amendment, supplement or other modification to an agreement referred to in
clauses (a) to (o) of this Section 7.09 or this clause (p); provided, however,
that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement or instrument are no less favorable
in any material respect to the Lenders taken as a whole than the encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such refinancing or amendment, supplement or other modification relates
(as determined in good faith by the Borrower);

(q) restrictions on the payment of dividends or the making of other
distributions with respect to any class of Capital Stock of a Person other than
on a pro rata basis;

(r) any agreement providing that in the event that a Lien is granted for the
benefit of the Lenders, another Person shall also receive a Lien, to the extent
such Lien is permitted under Section 7.01; and

(s) any restriction or encumbrance that arises or is agreed to in the ordinary
course of business and does not detract from the value of property or assets of
the Borrower or any Restricted Subsidiary in any manner material to the Borrower
or such Restricted Subsidiary.

SECTION 7.11 [Reserved].

SECTION 7.12 Amendments of Certain Documents. Amend or otherwise modify (a) any
of its Organizational Documents in a manner material and adverse to the
Administrative Agent or the Lenders or (b) any subordination terms of any Junior
Financing Documentation in any manner material and adverse to the interests of
the Administrative Agent or the Lenders (as reasonably determined in good faith
by the Borrower) (unless otherwise permitted by an applicable intercreditor
agreement or subordination agreement), in each case without the consent of the
Administrative Agent.

 

198



--------------------------------------------------------------------------------

SECTION 7.13 Fiscal Year. The Borrower shall not make any change in its fiscal
year; provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to end on December 31 of each
calendar year or to any other (g)(ii) shall not apply to (x) secured
Indebtedness that becomes due (or requires an offer to purchase) as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness or (y, (y) any Indebtedness that
becomes due as a result of a voluntary (or, in the case of customary “asset
sweeps”, “casualty/condemnation sweeps” or “excess cash flow sweeps”, mandatory)
prepayment, repurchase, redemption or defeasance thereof permitted hereunder or
(z) such Indebtedness that is required to be prepaid upon a “Change of Control”
(or equivalent term) so long as on or prior to the date the events constituting
such “Change of Control” (or equivalent term) occur, either (I) the terms of
such Indebtedness have been amended to eliminate the requirement to make such
offer, (II) such Indebtedness has been defeased or discharged so that such
requirement shall no longer apply (and, in the event such “Change of Control”
(or equivalent term) is subject to a requirement that a specific credit ratings
event or similar condition subsequent occur, no Event of Default shall exist
until such time as the specific credit ratings event or similar condition
subsequent has also occurred resulting in the obligor under such Indebtedness
becoming unconditionally obligated to make such offer) or (III) solely in the
case of Indebtedness of any Person acquired by the Borrower or any of its
Subsidiaries where such “Change of Control” (or equivalent term) under such
Indebtedness resulted from the Borrower or one of its Subsidiary’s acquisition
of such Person, (xA) the sum of Available Liquidity plus any available debt
financing commitments from any Revolving Lender or any Affiliate of a Revolving
Lender or any other financial institution of nationally recognized standing
available to the Borrower or its Subsidiaries for purposes of refinancing such
Indebtedness is at least equal to the aggregate amount that would be required to
repay such Indebtedness pursuant to any required “Change of Control offer” (or
equivalent term) pursuant to the terms of such Indebtedness at all times prior
to the expiration of the rights of the holders of such Indebtedness to require
the repurchase or repayment of such Indebtedness as a result of such acquisition
and (yB) the Borrower or the applicable Subsidiary complies with the provisions
of such Indebtedness that are applicable as a result of such acquisition
(including by consummating any required “Change of Control offer” (or equivalent
term) for such Indebtedness; provided, further, that this clause (g) shall not
apply if such failure is remedied or waived by the holders of such Indebtedness
prior to any termination of the Revolving Commitments or acceleration of the
Loans pursuant to Section 8.02; or

(h) Judgments. One or more judgments or decrees shall be entered against any
Loan Party or any Material Subsidiary for the payment of money in an aggregate
amount exceeding $100,000,000 (to the extent not covered by an independent
third-party insurance company or an indemnitor as to which coverage or
indemnification, as the case may be, has not been disclaimed) and there is a
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) Collateral Documents. At any time after the execution and delivery thereof
any of the Collateral Documents shall cease to be in full force and (other than
as permitted pursuant to the provisions thereof or hereof) cease to create a
valid and perfected lien on and security interest in any material portion of the
Collateral having the lien priority required by this Agreement and the
Collateral Documents, except (i) to the extent that any such loss of perfection
or priority results from the failure of the Administrative Agent (through no
fault of the Loan Parties) to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation

 

201



--------------------------------------------------------------------------------

hereby notifies each Loan Party that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender, L/C Issuer or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act. The Borrower shall, promptly following a request by the
Administrative Agent, any Lender or any L/C Issuer, provide all documentation
and other information that the Administrative Agent, such Lender or such L/C
Issuer requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

SECTION 10.23 Affiliate Activities. The Borrower and its Subsidiaries each
acknowledge that each Agent and each Arranger (and their respective Affiliates)
is a full service securities firm engaged, either directly or through
Affiliates, in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, it may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for its own account and for the accounts of
its customers and may at any time hold long and short positions in such
securities and/or instruments, in each case in accordance with Applicable Law.
Such investment and other activities may involve securities and instruments of
the Borrower and its Affiliates, as well as of other entities and Persons and
their Affiliates which may (i) be involved in transactions arising from or
relating to the engagement contemplated hereby and by the other Loan Documents,
(ii) be customers or competitors of the Borrower and its Affiliates, or
(iii) have other relationships with the Borrower and its Affiliates. In
addition, such Agents and Arrangers and their respective Affiliates may provide
investment banking, underwriting and financial advisory services to such other
entities and Persons. Such Agents and Arrangers and their respective Affiliates
may also co-invest with, make direct investments in, and invest or co-invest
client monies in or with funds or other investment vehicles managed by other
parties, and such funds or other investment vehicles may trade or make
investments in securities of the Borrower and its Affiliates or such other
entities. The transactions contemplated by this Agreement and by the other Loan
Documents may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph.

SECTION 10.24 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.Headings.
Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

237



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

VERSUM MATERIALS, INC.,

as the Borrower

By:     Name:   Title:  

 

238



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as the Administrative Agent, a Lender, the Swingline Lender and an L/C Issuer

 

By:     Name:   Title:  

 

239



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH],

as a Lender and an L/C Issuer

 

By:     Name:   Title:   Authorized Signatory

 

By:     Name:   Title:   Authorized Signatory

 

240



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

 

By:     Name:   Title:  

 

241



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

By:     Name:   Title:  

 

242



--------------------------------------------------------------------------------

EXHIBIT B

The Security Agreement is hereby amended to add the phrase “Subject to the
Intercreditor Agreement (as defined in the Second Amendment) and any other
intercreditor agreement with respect to Incremental Equivalent Debt” at the
beginning of each of subclauses (a) and (b) of Section 2.02 and Section 6.02.

 



--------------------------------------------------------------------------------

EXHIBIT C

 

 

[FORM OF] PARI PASSU INTERCREDITOR AGREEMENT

dated as of [    ],

among

GOLDMAN SACHS BANK USA,

as initial Entegris Credit Agreement Representative,

CITIBANK, N.A.,

as initial Versum Credit Agreement Representative,

and

EACH REPLACEMENT REPRESENTATIVE FROM TIME TO TIME PARTY HERETO,

as acknowledged and consented to by

ENTEGRIS, INC.

and

THE OTHER GRANTORS REFERRED TO HEREIN

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.01

  Certain Defined Terms      1  

SECTION 1.02

  Rules of Interpretation      8  

ARTICLE II. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

     9  

SECTION 2.01

  Priority of Claims      9  

SECTION 2.02

  Actions with Respect to Shared Collateral; Prohibition on Contesting Liens   
  11  

SECTION 2.03

  No Interference; Payment Over; Exculpatory Provisions      12  

SECTION 2.04

  Automatic Release of Liens      13  

SECTION 2.05

  Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings     
14  

SECTION 2.06

  Reinstatement      15  

SECTION 2.07

  Insurance      15  

SECTION 2.08

  Refinancings      15  

SECTION 2.09

  Gratuitous Bailee/Agent for Perfection      15  

SECTION 2.10

  Amendments to Pari Collateral Documents      16  

SECTION 2.11

  Similar Liens and Agreements      17  

ARTICLE III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

     17  

ARTICLE IV. THE APPLICABLE REPRESENTATIVE

     18  

SECTION 4.01

  Authority      18  

SECTION 4.02

  Power-of-Attorney      19  

ARTICLE V. MISCELLANEOUS

     19  

SECTION 5.01

  Integration/Conflicts      19  



--------------------------------------------------------------------------------

SECTION 5.02

  Effectiveness; Continuing Nature of this Agreement; Severability      19  

SECTION 5.03

  Amendments; Waivers      20  

SECTION 5.04

  Information Concerning Financial Condition of the Grantors and the
Subsidiaries      20  

SECTION 5.05

  Submission to Jurisdiction; Certain Waivers      21  

SECTION 5.06

  WAIVER OF JURY TRIAL      21  

SECTION 5.07

  Notices      22  

SECTION 5.08

  Further Assurances      23  

SECTION 5.09

  Agency Capacities      23  

SECTION 5.10

  Governing Law      23  

SECTION 5.11

  Binding on Successors and Assigns      23  

SECTION 5.12

  Section Headings      23  

SECTION 5.13

  Counterparts      24  

SECTION 5.14

  Replacement Representative      24  

SECTION 5.15

  Authorization      25  

SECTION 5.16

  No Third Party Beneficiaries/Provisions Solely to Define Relative Rights     
25  

SECTION 5.17

  No Indirect Actions      25  

SECTION 5.18

  Additional Grantors      26  

 

ii



--------------------------------------------------------------------------------

EXHIBITS       Exhibit A    -    Form of Designation Exhibit B    -    Form of
Joinder Agreement Exhibit C    -    Form of Acknowledgment Supplement

 

iii



--------------------------------------------------------------------------------

This PARI PASSU INTERCREDITOR AGREEMENT dated as of [ ] (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among GOLDMAN SACHS BANK USA (“Goldman
Sachs”, and in its capacity as Collateral Agent under and as defined in the
Entegris Credit Agreement identified below and together with its successors in
such capacity, the “Entegris Credit Agreement Representative”), CITIBANK, N.A.
(“Citibank”, and in its capacity as Collateral Agent under and as defined in the
Versum Credit Agreement identified below and together with its successors in
such capacity, the “Versum Credit Agreement Representative”) and each
REPLACEMENT REPRESENTATIVE from time to time party hereto for the Pari Secured
Parties of the Series with respect to which it is acting in such capacity, and
is acknowledged and consented to by ENTEGRIS, INC., a Delaware corporation
(“Entegris”), and the other GRANTORS. Capitalized terms used in this Agreement
have the meanings assigned to them in Article I below.

Reference is made to (i) the Credit and Guaranty Agreement, dated as of
November 6, 2018, among Entegris, certain subsidiaries of Entegris party
thereto, the lenders party thereto and Goldman Sachs, as administrative and
collateral agent (including the schedules and exhibits thereto and as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Entegris Credit Agreement”) and (ii) the Credit Agreement, dated as of
September 30, 2016, among Versum Materials, Inc., a Delaware corporation
(“Versum”), the lenders party thereto and Citibank, as administrative agent,
collateral agent, swingline lender and an L/C issuer (including the schedules
and exhibits thereto and as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Versum Credit Agreement”).

In consideration of the mutual agreements herein contained and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Entegris Credit Agreement Representative (for itself and on
behalf of the Entegris Credit Agreement Secured Parties), the Versum Credit
Agreement Representative (for itself and on behalf of the Versum Credit
Agreement Secured Parties) and each Replacement Representative (in each case,
for itself and on behalf of the Pari Secured Parties of the applicable Series)
agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Certain Defined Terms.

The following terms, which are defined in the UCC as in effect from time to time
in the State of New York, are used herein as so defined (and if defined in more
than one article of the UCC as in effect from time to time in the State of New
York, shall have the meaning specified in Article 9 thereof): Certificated
Security, Commodity Account, Commodity Contract, Deposit Account, Electronic
Chattel Paper, Instrument, Letter-of-Credit Right, Promissory Note, Securities
Account, Security Entitlement and Tangible Chattel Paper. As used in this
Agreement, the following terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the preamble hereto.



--------------------------------------------------------------------------------

“Applicable Representative” means, with respect to any Shared Collateral,
(i) until the Non-Controlling Representative Enforcement Date with respect to
such Shared Collateral, the Controlling Representative and (ii) from and after
the Non-Controlling Representative Enforcement Date with respect to such Shared
Collateral, the Non-Controlling Representative.

“Applicable Secured Parties” means, at any time with respect to any Shared
Collateral, the Series of Pari Secured Parties whose Representative is the
Applicable Representative with respect to such Shared Collateral.

“Authorized Officer” means with respect to any Person, any individual holding
the position of chairman of the board (if an officer), chief executive officer,
chief financial officer, treasurer, corporate controller, director of treasury
operations, president, vice president (or the equivalent thereof) or general
counsel of such Person.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Collateral” means any assets and properties subject to, or purported to be
subject to, Liens created pursuant to any Pari Collateral Documents to secure
any of the Pari Obligations and shall include any property or assets subject to
replacement Liens or adequate protection Liens in favor of any Pari Secured
Party.

“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the UCC) of any
Representative (or its agents or bailees, other than the other Representative),
to the extent that control thereof perfects a Lien thereon under the UCC.
Control Collateral includes, without limitation, any Deposit Accounts,
Securities Accounts, Security Entitlements, Commodity Accounts, Commodity
Contracts, Letter-of-Credit Rights or Electronic Chattel Paper over which any
Representative (or its agents or bailees, other than the other Representative)
has “control” under the UCC.

“Controlling Representative” means, at any time, the Representative of the
Series of Pari Obligations that constitutes the larger outstanding principal
amount of any then outstanding Series of Pari Obligations. For purposes of this
definition, “principal amount” shall be deemed to include the maximum amount
that may be drawn under any outstanding Letters of Credit at such time; provided
that with respect to any Letter of Credit that, by its terms or the terms of any
other agreement or instrument relating thereto, provides for one or more
automatic increases in the maximum amount that may be drawn thereunder, the
principal amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

2



--------------------------------------------------------------------------------

“Declined Lien” has the meaning assigned to such term in Section 2.11.

“Designation” means a designation of a Replacement Entegris Credit Agreement or
a Replacement Versum Credit Agreement in substantially the form of Exhibit A
attached hereto.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Series of Pari Obligations, the date on
which such Series of Pari Obligations is no longer secured by, or required to be
secured by, any Shared Collateral.

“Entegris Credit Agreement” has the meaning assigned to such term in the
introductory paragraphs of this Agreement and shall also include any Replacement
Entegris Credit Agreement.

“Entegris Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Entegris Credit Agreement) and any other agreement, document
or instrument entered into for the purpose of granting a Lien to secure any
Entegris Credit Agreement Obligations or to perfect such Lien.

“Entegris Credit Agreement Documents” means the Entegris Credit Agreement, each
Entegris Credit Agreement Collateral Document and the other Credit Documents (as
defined in the Entegris Credit Agreement) and each of the other agreements,
documents and instruments providing for or evidencing any Entegris Credit
Agreement Obligation.

“Entegris Credit Agreement Obligations” means all “Obligations” as defined in
the Entegris Credit Agreement. To the extent that any interest, fees, expenses
or other charges (including, without limitation, Post-Petition Interest) to be
paid pursuant to the Entegris Credit Agreement Documents are disallowed by order
of any court, including, without limitation, by order of a court of competent
jurisdiction presiding over an Insolvency or Liquidation Proceeding, such
interest, fees, expenses and charges (including, without limitation,
Post-Petition Interest) shall, as between the Entegris Credit Agreement Secured
Parties and the Versum Credit Agreement Secured Parties, be deemed to continue
to accrue and be added to the amount to be calculated as the “Entegris Credit
Agreement Obligations”.

“Entegris Credit Agreement Representative” has the meaning assigned to such term
in the preamble hereto and shall include any Replacement Representative in
respect of the Replacement Entegris Credit Agreement.

 

3



--------------------------------------------------------------------------------

“Entegris Credit Agreement Secured Parties” means, collectively, the holders of
any Entegris Credit Agreement Obligations, including the “Secured Parties” as
defined in the Entegris Credit Agreement, and the Entegris Credit Agreement
Representative.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests.

“Event of Default” means an “Event of Default” (or similar term) as defined the
Entegris Credit Agreement or the Versum Credit Agreement, as applicable.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank).

“Grantors” means Entegris and each of its Subsidiaries that has granted a
security interest pursuant to any Pari Collateral Document to secure any Series
of Pari Obligations.

“Impairment” has the meaning assigned to such term in Section 2.01(b)(ii).

“Indebtedness” means any obligation that constitutes “Indebtedness” under the
Entegris Credit Agreement or the Versum Credit Agreement.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or Bankruptcy
Case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of its assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.

 

4



--------------------------------------------------------------------------------

“Intervening Creditor” has the meaning assigned to such term in
Section 2.01(b)(i).

“Joinder Agreement” means a document substantially in the form of Exhibit B
attached hereto required to be delivered by a Replacement Representative to the
other Representative pursuant to Section 5.14 in order to become a Replacement
Representative hereunder.

“Letter of Credit” has the meaning assigned to such term in the Entegris Credit
Agreement or the Versum Credit Agreement, as applicable, as in effect on the
date hereof.

“Lien” means any mortgage or deed of trust, charge, pledge, lien (statutory or
otherwise), privilege, security interest, assignment or transfer for security
purposes, easement, hypothecation, claim, preference, priority or other
encumbrance upon or with respect to any property or asset of any kind, whether
or not filed, recorded or otherwise perfected under applicable law.

“Non-Applicable Representative” means, at any time with respect to any Shared
Collateral, the Representative that is not the Applicable Representative with
respect to such Shared Collateral at such time.

“Non-Applicable Secured Parties” means, at any time with respect to any Shared
Collateral, the Pari Secured Parties that are not Applicable Secured Parties
with respect to such Shared Collateral at such time.

“Non-Controlling Representative” means, at any time, the Representative that is
not the Controlling Representative at such time.

“Non-Controlling Representative Enforcement Date” means, with respect to the
Non-Controlling Representative, the date that is 180 days after the occurrence
of both (i) an Event of Default (under and as defined in the Pari Documents
under which the Non-Controlling Representative is the Representative) and
(ii) the Controlling Representative’s receipt of written notice from the
Non-Controlling Representative certifying that (x) an Event of Default (under
and as defined in the Pari Documents under which the Non-Controlling
Representative is the Representative) has occurred and is continuing and (y) the
Pari Obligations of the Series with respect to which the Non-Controlling
Representative is the Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Pari Document; provided that the Non-Controlling
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Shared Collateral (1) at any
time the Applicable Representative has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor that has granted a security interest in such Shared Collateral is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

 

5



--------------------------------------------------------------------------------

“Pari Collateral Documents” means, collectively, (i) the Entegris Credit
Agreement Collateral Documents and (ii) the Versum Credit Agreement Collateral
Documents.

“Pari Documents” means, collectively, (i) the Entegris Credit Agreement
Documents and (ii) the Versum Credit Agreement Documents.

“Pari Obligations” means, collectively, (i) the Entegris Credit Agreement
Obligations and (ii) the Versum Credit Agreement Obligations.

“Pari Secured Parties” means, collectively, (i) the Entegris Credit Agreement
Secured Parties and (ii) the Versum Credit Agreement Secured Parties.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Possessory Collateral” means any Shared Collateral in the possession of any
Representative (or its agents or bailees, other than the other Representative),
to the extent that possession thereof perfects a Lien thereon under the UCC.
Possessory Collateral includes, without limitation, any Certificated Securities,
Promissory Notes, Instruments and Tangible Chattel Paper, in each case,
delivered to or in the possession of any Representative (or its agents or
bailees, other than the other Representative) under the terms of the Pari
Collateral Documents.

“Post-Petition Interest” means interest, fees, expenses and other charges that,
pursuant to any Entegris Credit Agreement Document or any Versum Credit
Agreement Document, as applicable, continue to accrue after the commencement of
any Insolvency or Liquidation Proceeding, whether or not such interest, fees,
expenses and other charges are allowed or allowable under the Bankruptcy Law or
in any such Insolvency or Liquidation Proceeding.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any Indebtedness, to refinance, replace or
repay, or to issue other Indebtedness, whether of the same principal amount or
greater or lesser principal amount, in exchange or replacement for, such
Indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.

“Replacement Entegris Credit Agreement” means any loan or credit agreement that
(i) Refinances in full the Entegris Credit Agreement in accordance with
Section 2.08 so long as, after giving effect to such Refinancing, the agreement
that was the Entegris Credit Agreement immediately prior to such Refinancing is
no longer secured, or required to be secured, by any of the Collateral and
(ii) becomes the Entegris Credit Agreement hereunder by Designation as such
pursuant to Section 5.14.

“Replacement Representative” means (i) in respect of any Replacement Entegris
Credit Agreement, the collateral agent or person serving in similar capacity
under the Replacement Entegris Credit Agreement (and in the event there shall be
more than one collateral agent or such person, all of them collectively acting
as a single representative) and (ii) in respect of any Replacement Versum Credit
Agreement, the collateral agent or person serving in similar capacity under the
Replacement Versum Credit Agreement (and in the event there shall be more than
one collateral agent or such person, all of them collectively acting as a single
representative).

 

6



--------------------------------------------------------------------------------

“Replacement Versum Credit Agreement” means any loan or credit agreement that
(i) Refinances in full the Versum Credit Agreement in accordance with
Section 2.08 so long as, after giving effect to such Refinancing, the agreement
that was the Versum Credit Agreement immediately prior to such Refinancing is no
longer secured, or required to be secured, by any of the Collateral and
(ii) becomes the Versum Credit Agreement hereunder by Designation as such
pursuant to Section 5.14.

“Representative” means, at any time, (i) in the case of all or any portion of
the Entegris Credit Agreement Obligations or all or any subset of the Entegris
Credit Agreement Secured Parties, the Entegris Credit Agreement Representative
and (ii) in the case of all or any portion of the Versum Credit Agreement
Obligations or all or any subset of the Versum Credit Agreement Secured Parties,
the Versum Credit Agreement Representative.

“Series” means (a) with respect to the Pari Secured Parties, each of (i) the
Entegris Credit Agreement Secured Parties (in their capacities as such) and
(ii) the Versum Credit Agreement Secured Parties (in their capacities as such)
and (b) with respect to any Pari Obligations, each of (i) the Entegris Credit
Agreement Obligations and (ii) the Versum Credit Agreement Obligations.

“Shared Collateral” means, at any time, Collateral in which the holders of both
Series of Pari Obligations (or their respective Representatives on behalf of
such holders) hold, or purport to hold, or are required to hold pursuant to the
Pari Documents in respect of such Series, a valid security interest or Lien at
such time.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with United States generally accepted
accounting principles as in effect at such time as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more Subsidiaries of
the parent or by the parent and one or more Subsidiaries of the parent

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Versum Credit Agreement” has the meaning assigned to such term in the
introductory paragraphs of this Agreement and shall also include any Replacement
Versum Credit Agreement.

“Versum Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Versum Credit Agreement) and any other agreement, document or
instrument entered into for the purpose of granting a Lien to secure any Versum
Credit Agreement Obligations or to perfect such Lien.

 

7



--------------------------------------------------------------------------------

“Versum Credit Agreement Documents” means the Versum Credit Agreement, each
Versum Credit Agreement Collateral Document and the other Loan Documents (as
defined in the Versum Credit Agreement) and each of the other agreements,
documents and instruments providing for or evidencing any Versum Credit
Agreement Obligation.

“Versum Credit Agreement Obligations” means all “Secured Obligations” as defined
in the Versum Credit Agreement. To the extent that any interest, fees, expenses
or other charges (including, without limitation, Post-Petition Interest) to be
paid pursuant to the Versum Credit Agreement Documents are disallowed by order
of any court, including, without limitation, by order of a court of competent
jurisdiction presiding over an Insolvency or Liquidation Proceeding, such
interest, fees, expenses and charges (including, without limitation,
Post-Petition Interest) shall, as between the Versum Credit Agreement Secured
Parties and the Entegris Credit Agreement Secured Parties, be deemed to continue
to accrue and be added to the amount to be calculated as the “Versum Credit
Agreement Obligations”.

“Versum Credit Agreement Representative” has the meaning assigned to such term
in the preamble hereto and shall include any Replacement Representative in
respect of the Replacement Versum Credit Agreement.

“Versum Credit Agreement Secured Parties” means, collectively, the holders of
any Versum Credit Agreement Obligations, including the “Secured Parties” as
defined in the Versum Credit Agreement, and the Versum Credit Agreement
Representative.

SECTION 1.02 Rules of Interpretation. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document (including any Pari Document) herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections and Exhibits shall be construed to refer
to Articles and Sections of, and Exhibits to, this Agreement, and (e) any
reference to any statute, law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

 

8



--------------------------------------------------------------------------------

ARTICLE II.

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Pari Documents to the contrary
notwithstanding (but subject to Sections 2.01(b) and 2.11(b)), if an Event of
Default has occurred and is continuing and (i) the Applicable Representative or
any Pari Secured Party is taking action to enforce rights in respect of any
Shared Collateral, (ii) any distribution (including any adequate protection
payment) is made in respect of any Shared Collateral in any Insolvency or
Liquidation Proceeding of any Grantor or (iii) any Pari Secured Party receives
any payment pursuant to any intercreditor agreement (other than this Agreement)
with respect to any Shared Collateral, THEN (A) the proceeds of any sale, other
disposition, collection or other liquidation of any Shared Collateral received
by any Pari Secured Party on account of such enforcement of rights, (B) the
proceeds of any such distribution and (C) any payment received by the Applicable
Representative or any Pari Secured Party pursuant to any such intercreditor
agreement with respect to such Shared Collateral (subject, in the case of any
such proceeds, distribution or payment, to the sentence immediately following
clause (iii) below) (all such proceeds, distributions and payments described in
the foregoing clauses (A) through (C) being collectively referred to as
“Proceeds”) shall, in each case, be applied by the Applicable Representative in
the following order:

(i) FIRST, to the payment of all amounts owing to each Representative (in its
capacity as such) secured by such Shared Collateral, including all reasonable
costs and expenses incurred by each such Representative (in its capacity as
such) in connection with such sale, other disposition, collection or liquidation
or otherwise in connection with this Agreement, any other Pari Document or any
of the Pari Obligations, including all court costs and the reasonable fees and
expenses of its agents and legal counsel, and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Pari Document and all fees and indemnities owing to
such Representatives, ratably to each such Representative in accordance with the
amounts payable to it pursuant to this clause FIRST;

(ii) SECOND, subject to Sections 2.01(b) and 2.11(b), to the extent Proceeds
remain after the application pursuant to preceding clause (i), to each
Representative for the payment in full of the other Pari Obligations of each
Series secured by such Shared Collateral and, if the amount of such Proceeds are
insufficient to pay in full the Pari Obligations of each Series so secured, then
such Proceeds shall be allocated among the Representatives of each Series
secured by such Shared Collateral pro rata according to the amounts of such Pari
Obligations owing to each Representative and the other Pari Secured Parties of
such Series for distribution by such Representative in accordance with the
applicable Pari Documents; and

(iii) THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns, or to whomever may be lawfully entitled to receive the same.

 

9



--------------------------------------------------------------------------------

If, despite the provisions of this Section 2.01(a), any Pari Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Pari Obligations to which it is then entitled in accordance with
this Section 2.01(a), such Pari Secured Party shall hold such payment or
recovery in trust for the benefit of all Pari Secured Parties and shall promptly
transfer such payment or recovery to the Applicable Representative for
distribution in accordance with this Section 2.01(a).

(b) (i) Notwithstanding the foregoing, with respect to any Shared Collateral in
which a third party (other than a Pari Secured Party) has a lien or security
interest that is junior in priority to the security interest of any Series of
Pari Obligations but senior (as determined by appropriate legal proceedings in
the case of any dispute) to the security interest of the other Series of Pari
Obligations (such third party an “Intervening Creditor”), the value of any
Shared Collateral or Proceeds that are allocated to such Intervening Creditor
shall be deducted on a ratable basis solely from the Shared Collateral or
Proceeds to be distributed in respect of the Series of Pari Obligations with
respect to which such Impairment exists.

(ii) In furtherance of the foregoing and without limiting the provisions of
Section 2.03, it is the intention of the Pari Secured Parties of each Series
that the holders of Pari Obligations of such Series (and not the Pari Secured
Parties of the other Series) (A) bear the risk of any determination by a court
of competent jurisdiction that (x) any of the Pari Obligations of such Series
are unenforceable under applicable law or are subordinated to any other
obligations (other than the other Series of Pari Obligations), (y) any of the
Pari Obligations of such Series do not have a valid and perfected security
interest in any of the Collateral securing the other Series of Pari Obligations
and/or (z) any intervening security interest exists securing any other
obligations (other than the other Series of Pari Obligations) on a basis ranking
prior to the security interest of such Series of Pari Obligations but junior to
the security interest of the other Series of Pari Obligations and (B) not take
into account for purposes of this Agreement the existence of any Collateral for
any other Series of Pari Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (A) or (B) with respect to any
Series of Pari Obligations, an “Impairment” of such Series); provided that the
existence of a maximum claim with respect to any real property subject to a
mortgage that applies to all Pari Obligations shall not be deemed to be an
Impairment of any Series of Pari Obligations. In the event of any Impairment
with respect to any Series of Pari Obligations, the results of such Impairment
shall be borne solely by the holders of such Series of Pari Obligations, and the
rights of the holders of such Series of Pari Obligations (including, without
limitation, the right to receive distributions in respect of such Series of Pari
Obligations pursuant to Section 2.01(a)) set forth herein shall be modified to
the extent necessary so that the effects of such Impairment are borne solely by
the holders of the Series of such Pari Obligations subject to such Impairment.
Additionally, in the event the Pari Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such Pari Obligations or
the Pari Documents governing such Pari Obligations shall refer to such
obligations or such documents as so modified.

 

10



--------------------------------------------------------------------------------

(c) It is acknowledged that the Pari Obligations of any Series may, subject to
the limitations set forth in the then-existing Pari Documents and subject to any
limitations set forth in this Agreement, be increased, extended, renewed or
otherwise amended or modified from time to time, all without affecting the
priorities set forth in Section 2.01(a) or the provisions of this Agreement
defining the relative rights of the Pari Secured Parties of any Series. It is
further acknowledged that a portion of the Pari Obligations of each Series
represents, or may in the future represent, debt that is revolving in nature and
that the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently re-borrowed, all without affecting
the priorities set forth in Section 2.01(a) or the provisions of this Agreement
defining the relative rights of the Pari Secured Parties of such Series.

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Pari Obligations granted on
the Shared Collateral and notwithstanding any provision of the UCC, or any other
applicable law or the Pari Documents or any defect or deficiencies in the Liens
securing the Pari Obligations of any Series or any other circumstance whatsoever
(but, in each case, subject to Sections 2.01(b) and 2.11(b)), each Pari Secured
Party hereby agrees that the Liens securing each Series of Pari Obligations on
any Shared Collateral shall in all cases be of equal priority.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Notwithstanding Section 2.01, (i) only the Applicable Representative (or any
Person authorized by it) shall act or refrain from acting with respect to Shared
Collateral (including with respect to any other intercreditor agreement with
respect to any Shared Collateral), (ii) the Applicable Representative shall not
follow any instructions with respect to such Shared Collateral (including with
respect to any other intercreditor agreement with respect to any Shared
Collateral) from the Non-Applicable Representative or any other Pari Secured
Party (other than the Applicable Representative) and (iii) no Pari Secured Party
(other than the Applicable Representative) shall or shall instruct any
Representative to, and no Representative that is not the Applicable
Representative shall, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, Shared Collateral (including with respect
to any other intercreditor agreement with respect to Shared Collateral), whether
under any Pari Collateral Document (other than the Pari Collateral Documents
applicable to the Applicable Representative), applicable law or otherwise, it
being agreed that only the Applicable Representative (or any Person authorized
by it), acting in accordance with the Pari Collateral Documents applicable to
it, shall be entitled to take any such actions or exercise any remedies with
respect to such Shared Collateral at such time.

(b) Without limiting the provisions of Section 4.02, the Non-Applicable
Representative hereby appoints the Applicable Representative as its agent and
authorizes the Applicable Representative to exercise any and all remedies under
each Pari Collateral Document with respect to Shared Collateral and to execute
releases in connection therewith.

 

11



--------------------------------------------------------------------------------

(c) Notwithstanding the equal priority of the Liens securing each Series of Pari
Obligations granted on the Shared Collateral, the Applicable Representative may
deal with the Shared Collateral as if such Applicable Representative had a
senior and exclusive Lien on such Shared Collateral (subject, however, to
Section 2.01). Neither the Non-Applicable Representative nor any Non-Applicable
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Applicable Representative or the Applicable Secured
Parties or any other exercise by the Applicable Representative or the Applicable
Secured Parties of any rights and remedies relating to the Shared Collateral.
The foregoing shall not be construed to limit the rights and priorities of any
Pari Secured Party or any Representative with respect to any Collateral not
constituting Shared Collateral.

SECTION 2.03 No Interference; Payment Over; Exculpatory Provisions.

(a) Each Pari Secured Party agrees that (i) it will not (and hereby waives any
right to) contest or support any other Person in contesting in any proceeding
(including any Insolvency or Liquidation Proceeding) the validity or
enforceability of any Pari Obligations of any Series or any Pari Collateral
Document or the validity, attachment, perfection or priority of any Lien under
any Pari Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair (A) the rights of any Pari Secured Party from contesting the validity
or enforceability of any Pari Obligations constituting unmatured interest or the
validity of any Lien relating thereto pursuant to Section 502(b)(2) of the
Bankruptcy Code, (ii) it will not take or cause to be taken any action the
purpose or intent of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Collateral by the Applicable Representative,
(iii) except as provided in Section 2.02 and subject to the rights of the
Applicable Secured Parties under their Pari Documents, it shall have no right to
and shall not otherwise (A) direct the Applicable Representative or any other
Pari Secured Party to exercise any right, remedy or power with respect to any
Shared Collateral (including pursuant to any other intercreditor agreement) or
(B) consent to, or object to, the exercise by, or any forbearance from
exercising by, the Applicable Representative or any other Pari Secured Party
represented thereby of any right, remedy or power with respect to any Shared
Collateral, (iv) it will not institute any suit or assert in any suit,
Insolvency or Liquidation Proceeding or other proceeding any claim against the
Applicable Representative or any Pari Secured Party represented thereby seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral and (v) it will not attempt,
directly or indirectly, whether by judicial proceedings or otherwise, to
challenge the enforceability of any provision of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Applicable Representative or any other Pari Secured Party to enforce
this Agreement, including, without limitation, Section 2.01(b).

(b) Each Pari Secured Party hereby agrees that if, at any time prior to the
Discharge of each of the Pari Obligations, it shall obtain possession of any
Shared Collateral or shall realize any proceeds or payment in respect of any
Shared Collateral pursuant to any Pari Collateral Document, by the exercise of
any rights available to it under applicable law or in any Insolvency or
Liquidation Proceeding or through any other exercise of remedies

 

12



--------------------------------------------------------------------------------

(including pursuant to any intercreditor agreement), then it shall hold such
Shared Collateral, proceeds or payment in trust for the other Pari Secured
Parties having a security interest in such Shared Collateral and promptly
transfer any such Shared Collateral, proceeds or payment, as the case may be, to
the Applicable Representative, to be distributed by such Applicable
Representative in accordance with the provisions of Section 2.01(a).

(c) None of the Applicable Representative or any other Pari Secured Party shall
be liable for any action taken or omitted to be taken by the Applicable
Representative or any other Pari Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement.

SECTION 2.04 Automatic Release of Liens.

(a) If, at any time, any Shared Collateral (including any Equity Interests in
any Person) is sold or otherwise disposed of to a third party, in each case, in
connection with any enforcement of rights by the Applicable Representative in
accordance with the provisions of this Agreement, then (whether or not any
Insolvency or Liquidation Proceeding is pending at the time) the Liens in favor
of the other Representative for the benefit of the other Series of Pari Secured
Parties (or in favor of such other Pari Secured Parties if directly secured by
such Liens) upon such Shared Collateral (including, in the case of a sale or
other disposition of Equity Interests in any Person, any property and assets of
such Person constituting Shared Collateral) will automatically be released and
discharged as and when, but only to the extent, such Liens of the Applicable
Representative on such Shared Collateral are released and discharged; provided
that (i) the liens in favor of each Representative for the benefit of its Series
of Pari Secured Parties secured by such Shared Collateral shall attach to any
Proceeds of such sale or other disposition (including, in the case of a sale or
other disposition of Equity Interests in any Person, Proceeds attributable to
any property and assets of such Person constituting Shared Collateral) with the
same priority as is provided in Section 2.02(c), and any such Liens shall remain
thereon subject to the terms of this Agreement until the application thereof
pursuant to Section 2.01 and (ii) any Proceeds of any Shared Collateral realized
therefrom shall be applied pursuant to Section 2.01. If, in connection with any
enforcement of rights by the Applicable Representative in accordance with the
provisions of this Agreement, the Applicable Representative releases any
Subsidiary of Entegris from its guarantee of the Pari Obligations of the Series
represented by the Applicable Representative prior to a Discharge of such Series
of Pari Obligations, then such Subsidiary will automatically be released from
its guarantee of the other Series of the Pari Obligations as and when, but only
to the extent, its guarantee of the Pari Obligations of the Series represented
by the Applicable Representative is released.

(b) Without limiting the rights of the Applicable Representative under
Section 4.02, each Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Applicable Representative to evidence
and confirm any release of Shared Collateral or guarantees provided for in this
Section 2.04.

 

13



--------------------------------------------------------------------------------

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding. The parties hereto
acknowledge that the provisions of this Agreement are intended to be enforceable
as contemplated by Section 510(a) of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law.

(b) If any Grantor shall become subject to a case under Bankruptcy Law (a
“Bankruptcy Case”) and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or any equivalent provision
of any other Bankruptcy Law or the use of cash collateral under Section 363 of
the Bankruptcy Code or any equivalent provision of any other Bankruptcy Law,
each Non-Applicable Secured Party agrees that it will not raise any objection to
any such financing or to the Liens on the Shared Collateral securing the same
(“DIP Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Applicable Representative shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of any Applicable Secured Parties, each
Non-Applicable Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of such Applicable Secured
Parties (other than any Liens of any Pari Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the Pari Obligations of the Applicable Secured Parties, each
Non-Applicable Secured Party will confirm the priorities with respect to such
Shared Collateral as set forth herein), in each case so long as (A) the Pari
Secured Parties of each Series retain the benefit of their Liens on all such
Shared Collateral pledged to the DIP Lenders, including proceeds thereof arising
after the commencement of such Bankruptcy Case, with the same priority vis-à-vis
all the other Pari Secured Parties (other than any Liens of the Pari Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of such Bankruptcy Case, (B) the Pari Secured Parties of each Series are granted
Liens on any additional collateral pledged to any Pari Secured Parties as
adequate protection or otherwise in connection with such DIP Financing or use of
cash collateral, with the same priority vis-à-vis the Pari Secured Parties as
set forth in this Agreement (other than any Liens of any Pari Secured Parties
constituting DIP Financing Liens), (C) if any amount of such DIP Financing or
cash collateral is applied to repay any of the Pari Obligations, such amount is
applied pursuant to Section 2.01(a) and (D) if any Pari Secured Parties are
granted adequate protection with respect to the Pari Obligations, including in
the form of periodic payments, in connection with such DIP Financing and/or use
of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a); provided that the Pari Secured Parties of each
Series shall have a right to object to the grant of a Lien to secure the DIP
Financing over any Collateral subject to Liens in favor of the Pari Secured
Parties of such Series or its Representative that shall not constitute Shared
Collateral (unless such Collateral fails to constitute Shared Collateral because
the Lien in respect thereof constitutes a Declined Lien with respect to such
Pari Secured Parties or their Representative); provided, further, that the Pari
Secured Parties receiving adequate protection shall not oppose or object to any
other Pari Secured Party receiving adequate protection comparable to any
adequate protection granted to such Pari Secured Parties in connection with a
DIP Financing or use of cash collateral.

 

14



--------------------------------------------------------------------------------

(c) If any Pari Secured Party is granted adequate protection (i) in the form of
Liens on any additional collateral, then each other Pari Secured Party shall be
entitled to seek, and each Pari Secured Party will consent and not oppose or
object to, adequate protection in the form of Liens on such additional
collateral with the same priority vis-à-vis the Pari Secured Parties as set
forth in this Agreement, (ii) in the form of a superpriority or other
administrative claim, then each other Pari Secured Party shall be entitled to
seek, and each Pari Secured Party will consent and not oppose or object to,
adequate protection in the form of a pari passu superpriority or administrative
claim or (iii) in the form of periodic or other cash payments, then the proceeds
of such adequate protection must be applied to all Pari Obligations pursuant to
Section 2.01.

SECTION 2.06 Reinstatement. In the event that any of the Pari Obligations shall
be paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
under Title 11 of the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Agreement shall be fully applicable thereto until all
such Pari Obligations shall again have been paid in full in cash.

SECTION 2.07 Insurance. As among the Pari Secured Parties, the Applicable
Representative shall have the right, but no obligation, to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral. To the
extent any Representative receives proceeds of such insurance policy and such
proceeds are not permitted or required to be returned to any Grantor under the
applicable Pari Documents, such proceeds shall be turned over to the Applicable
Representative for application as provided in Section 2.01.

SECTION 2.08 Refinancings. The Pari Obligations of any Series may, subject to
Section 5.14, be Refinanced with Refinancing Indebtedness under a Replacement
Entegris Credit Agreement or a Replacement Versum Credit Agreement, as the case
may be, in each case, without notice to, or the consent (except to the extent a
consent is otherwise required to permit such Refinancing under any Pari
Document) of, any Pari Secured Party of the other Series, all without affecting
the priorities provided for herein or the other provisions hereof; provided that
the Replacement Representative of the holders of any such Refinancing
Indebtedness shall have executed a Joinder Agreement on behalf of the holders of
such Refinancing Indebtedness.

SECTION 2.09 Gratuitous Bailee/Agent for Perfection.

(a) The Possessory Collateral in the possession of the Non-Applicable
Representative (or its agents or bailees, other than the other Representative)
shall be delivered by the Non-Applicable Representative to the Applicable
Representative. If at any time the Person constituting the Applicable
Representative ceases to be the Applicable Representative,

 

15



--------------------------------------------------------------------------------

such former Applicable Representative shall deliver the Possessory Collateral in
its possession (or in the possession of its agents or bailees, other than the
other Representative) (if any), together with any necessary endorsements (which
endorsement shall be without recourse and without any representation or
warranty), to the incoming Applicable Representative. The former Applicable
Representative further agrees to take all other action reasonably requested by
the incoming Applicable Representative, at the expense of the Grantors, in
connection with the incoming Applicable Representative obtaining a
first-priority security interest in the Shared Collateral.

(b) Each Representative agrees to hold any Possessory Collateral from time to
time in its possession (or in the possession of its agents or bailees, other
than the other Representative) as gratuitous bailee for the benefit of each
other Pari Secured Party (such bailment being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC), solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable Pari Collateral
Documents, in each case, subject to the terms and conditions of this
Section 2.09. Each Representative agrees to hold any Control Collateral from
time to time under its control (or under the control of its agents or bailees,
other than the other Representative) as gratuitous agent for the benefit of each
other Pari Secured Party (such agency being intended, among other things, to
satisfy the requirements of 9-104, 9-105, 9-106, 9-107 or 8-106 of the UCC),
solely for the purpose of perfecting the security interest granted in such
Control Collateral, if any, pursuant to the applicable Pari Collateral
Documents, in each case, subject to the terms and conditions of this
Section 2.09.

(c) Neither Representative shall have any obligation whatsoever to any Pari
Secured Party to ensure that the Possessory Collateral or the Control Collateral
is genuine or owned by any of the Grantors or to preserve rights or benefits of
any Person except as expressly set forth in this Section 2.09. The duties or
responsibilities of each Representative under this Section 2.09 shall be limited
solely to holding any Possessory Collateral or Control Collateral in its
possession or control (or in possession or control of its agents or bailees,
other than the other Representative) as gratuitous bailee and gratuitous agent
in accordance with this Section 2.09 and delivering the Possessory Collateral as
provided in Section 2.09(a).

(d) None of the Representatives or any of the Pari Secured Parties shall have,
by reason of the Pari Documents, this Agreement or any other document, a
fiduciary relationship in respect of the other Representatives or any other Pari
Secured Party, and each Representative and each Pari Secured Party hereby waives
and releases the other Representatives and Pari Secured Parties from all claims
and liabilities arising pursuant to any Representative’s role under this
Section 2.09 as gratuitous bailee or gratuitous agent with respect to any
Possessory Collateral or Control Collateral in its possession or control (or in
the possession or control of its agents or bailees, other than the other
Representative).

SECTION 2.10 Amendments to Pari Collateral Documents.

(a) Without the prior written consent of the other Representative, each
Representative agrees that no Pari Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Pari Collateral Document,
would be prohibited by, or would require any Grantor to act or refrain from
acting in a manner that would violate, any of the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

(b) In determining whether an amendment to any Pari Collateral Document is
permitted by this Section 2.10, each Representative may conclusively rely on an
officer’s certificate of Entegris stating that such amendment is permitted by
this Section 2.10.

SECTION 2.11 Similar Liens and Agreements.

(a) Subject to Section 2.11(b), the parties hereto agree that it is their
intention that the Collateral be substantially identical for all Pari Secured
Parties; provided that this provision will not be violated with respect to any
particular Series if for any reason the Representative for that Series expressly
declines to accept a Lien on any asset or property (any such declined Lien with
respect to a particular Series, a “Declined Lien”). In furtherance of, but
subject to, the foregoing, the parties hereto agree, subject to the other
provisions of this Agreement, upon request by either Representative, to
cooperate in good faith (and to direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the
Shared Collateral and the steps taken to perfect their respective Liens thereon
and the identity of the respective parties obligated under the Pari Documents.

(b) Notwithstanding anything in this Agreement or any Pari Documents to the
contrary, Collateral consisting of cash, cash equivalents and Deposit Account
balances pledged to secure reimbursement obligations in respect of any Letter of
Credit shall be applied as specified in the Entegris Credit Agreement or the
Versum Credit Agreement, as applicable, and, other than for purposes of
Section 2.09, will not constitute Shared Collateral, it being understood and
agreed that this Agreement shall not restrict the rights of any Pari Secured
Party to pursue enforcement rights or exercise of remedies with respect thereto.

ARTICLE III.

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever the Applicable Representative shall be required, in connection with the
exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any Pari Obligations of any Series, or the
Shared Collateral subject to any Lien securing the Pari Obligations of any
Series, it may request that such information be furnished to it in writing by
the Non-Applicable Representative and shall be entitled to make such
determination or not make any determination on the basis of the information so
furnished; provided, however, that if the Non-Applicable Representative shall
fail or refuse reasonably promptly to provide the requested information, the
Applicable Representative shall be entitled to make any such determination or
not make any determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of Entegris.
The Applicable Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any Pari
Secured Party or any other Person as a result of such determination.

 

17



--------------------------------------------------------------------------------

ARTICLE IV.

THE APPLICABLE REPRESENTATIVE

SECTION 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on the Applicable
Representative to any Non-Applicable Secured Party or give any Non-Applicable
Secured Party the right to direct the Applicable Representative, except that the
Applicable Representative shall be obligated to distribute Proceeds of any
Shared Collateral in accordance with Section 2.01.

(b) In furtherance of the foregoing, each Non-Applicable Secured Party
acknowledges and agrees that the Applicable Representative shall be entitled,
for the benefit of the Pari Secured Parties, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
applicable Pari Collateral Documents, without regard to any rights to which the
Non-Applicable Secured Parties would otherwise be entitled as a result of the
Pari Obligations held by such Non-Applicable Secured Parties. Without limiting
the foregoing, each Pari Secured Party agrees that none of the Applicable
Representative or any other Pari Secured Party shall have any duty or obligation
first to marshal or realize upon any type of Shared Collateral (or any other
Collateral securing any of the Pari Obligations), or to sell, dispose of or
otherwise liquidate all or any portion of such Shared Collateral (or any other
Collateral securing any Pari Obligations), in any manner that would maximize the
return to the Non-Applicable Secured Parties, notwithstanding that the order and
timing of any such realization, sale, disposition or liquidation may affect the
amount of proceeds actually received by the Non-Applicable Secured Parties from
such realization, sale, disposition or liquidation. Each of the Pari Secured
Parties of a particular Series waives any claim it may now or hereafter have
against the Representative of the other Series of Pari Obligations or any other
Pari Secured Party of such other Series arising out of (i) any actions that such
Representative or any Pari Secured Party represented by such Representative take
or omit to take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Pari Obligations from any account debtor, guarantor or any other
party) in accordance with the Pari Collateral Documents or any other agreement
related thereto or in connection with the collection of the Pari Obligations or
the valuation, use, protection or release of any security for the Pari
Obligations; provided that nothing in this clause (i) shall be construed to
prevent or impair the rights of either Representative to enforce this Agreement,
(ii) any election by the Applicable Representative or any holders of Pari
Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by Entegris or any of its Subsidiaries,
as debtor-in-possession. Notwithstanding any other provision of this Agreement,
the Applicable Representative shall not accept any Shared Collateral in full or
partial satisfaction of any Pari Obligations pursuant to Section 9-620 of the
UCC without the consent of the other Representative.

 

18



--------------------------------------------------------------------------------

SECTION 4.02 Power-of-Attorney. The Non-Applicable Representative, for itself
and on behalf of the Non-Applicable Secured Parties, hereby irrevocably appoints
the Applicable Representative and any officer or agent of the Applicable
Representative, which appointment is coupled with an interest with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Non-Applicable Representative
or any Non-Applicable Secured Party, to take any and all appropriate action and
to execute any and all documents and instruments that may be necessary to
accomplish the purposes of this Agreement, including the exercise of any and all
remedies under each Pari Collateral Document with respect to Shared Collateral
and the execution of releases in connection therewith.

ARTICLE V.

MISCELLANEOUS

SECTION 5.01 Integration/Conflicts. This Agreement, together with the other Pari
Documents, represents the entire agreement of each of the Grantors and the Pari
Secured Parties with respect to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. There are no promises, undertakings, representations or
warranties by either Representative or any Pari Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or therein.
In the event of any conflict between the provisions of this Agreement and the
provisions of the other Pari Documents, the provisions of this Agreement shall
govern and control.

SECTION 5.02 Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
identified on the signature pages hereto. This is a continuing agreement, and
the Pari Secured Parties of either Series may continue, at any time and without
notice to any Pari Secured Party of the other Series, to extend credit and other
financial accommodations and lend monies to or for the benefit of Entegris or
any other Grantor constituting Pari Obligations in reliance hereon. Each
Representative, on behalf of itself and the Pari Secured Parties represented by
it, hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions. All references to Entegris or any other Grantor shall include
Entegris or such Grantor as debtor and debtor in possession and any receiver,
trustee or similar person for Entegris or any other Grantor (as the case may be)
in any Insolvency or Liquidation Proceeding. This Agreement shall terminate and
be of no further force and effect with respect to any Representative or the Pari
Secured Parties represented by such Representative and their Pari Obligations on
the date on which no Pari Obligations of such Pari Secured Parties are any
longer secured by, or required to be secured by, any of the Collateral pursuant
to the terms of the applicable Pari Documents, subject to the rights of the Pari
Secured Parties under Section 2.06; provided, however, that such termination
shall not relieve any such party of its obligations incurred hereunder prior to
the date of such termination.

 

19



--------------------------------------------------------------------------------

SECTION 5.03 Amendments; Waivers.

(a) No amendment, modification or waiver of any of the provisions of this
Agreement may be made unless the same shall be in writing signed on behalf of
each party hereto or its authorized agent and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, Entegris and the other Grantors shall not have
any right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights are directly and
adversely affected.

(b) Notwithstanding the foregoing, without the consent of any Pari Secured
Party, any Representative may become a party hereto by execution and delivery of
a Joinder Agreement in accordance with Section 5.14 and upon such execution and
delivery, such Replacement Representative and the Pari Secured Parties and Pari
Obligations of the Series for which such Replacement Representative is acting
shall be subject to the terms hereof.

SECTION 5.04 Information Concerning Financial Condition of the Grantors and the
Subsidiaries. The Representative and the Pari Secured Parties of each Series
shall each be responsible for keeping themselves informed of (a) the financial
condition of the Grantors and their Subsidiaries and all endorsers and/or
guarantors of the Pari Obligations and (b) all other circumstances bearing upon
the risk of nonpayment of the Pari Obligations. The Representative and the other
Pari Secured Parties of each Series shall have no duty to advise the
Representative or Pari Secured Parties of the other Series of information known
to it or them regarding such condition or any such circumstances or otherwise.
In the event the Representative or any of the other Pari Secured Parties, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to the Representative or Pari Secured Parties of the other
Series, it or they shall be under no obligation:

(a) to make, and the Representative and the other Pari Secured Parties shall not
make, any express or implied representation or warranty, including with respect
to the accuracy, completeness, truthfulness or validity of any such information
so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

 

20



--------------------------------------------------------------------------------

SECTION 5.05 Submission to Jurisdiction; Certain Waivers.

Each of Entegris, each other Grantor and each Representative, on behalf of
itself and the applicable Pari Secured Parties for whom it is acting, hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Pari Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof;

(b) agrees that all claims in respect of any such action, litigation or
proceeding shall be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law and that nothing in this
Agreement or any Pari Document shall affect any right that any Pari Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or any Pari Document against such Grantor or any of its properties or
assets in the courts of any jurisdiction;

(d) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any Pari Collateral
Document in any court referred to in Section 5.05(a) (and irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);

(e) consents to service of process in any such proceeding in any such court in
the manner provided for notices in Section 5.07 (and agrees that nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law);

(f) agrees that service as provided in Section 5.05(e) is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect; and

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, indirect, consequential or punitive damages.

SECTION 5.06 WAIVER OF JURY TRIAL. EACH PARTY HERETO, ENTEGRIS AND EACH OTHER
GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY PARI DOCUMENT

 

21



--------------------------------------------------------------------------------

OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO, ENTEGRIS AND EACH OTHER GRANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT EACH SUCH PARTY HERETO, ENTEGRIS AND EACH OTHER GRANTOR HAS BEEN INDUCED TO
ENTER INTO OR ACKNOWLEDGE THIS AGREEMENT AND THE OTHER PARI DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.07 Notices. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax and
notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received and notices
sent by fax shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below or in the Joinder Agreement pursuant to which it becomes a
party hereto, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

Entegris Credit Agreement Representative:

Goldman Sachs Bank

200 West Street

New York, New York 10282-2198

Attention: SBD Operations

Email: gs-sbdagency-borrowernotices@ny.email.gs.com

Facsimile: 212-428-9270

Versum Credit Agreement Representative:

Citibank, N.A.

CRMS Documentation Unit

580 Crosspoint Pkwy

Getzville, NY 14068

Email: crms.us.icg.documentation@citi.com

Entegris and the other Grantors:

Entegris, Inc.

117 Jonathan Blvd N

Chaska, Minnesota 55318 USA

Attention: Gregory B. Graves

Phone: (952) 556-4580

Fax: (952) 556-4480

Email: greg.graves@entegris.com

 

22



--------------------------------------------------------------------------------

Entegris, Inc.

129 Concord Road

Billerica, Massachusetts 01821

Attention: Law Department

Email: joseph.colella@entegris.com

SECTION 5.08 Further Assurances. Each Representative, on behalf of itself and
the Pari Secured Parties represented by it, and Entegris and each other Grantor,
agrees that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as any Representative may reasonably request to effectuate the terms
of and the Lien priorities contemplated by this Agreement.

SECTION 5.09 Agency Capacities. Except as expressly provided herein, (a) Goldman
Sachs (in its capacity as Collateral Agent for the benefit of the Secured
Parties (each, as defined in the Entegris Credit Agreement) under the Entegris
Credit Agreement Documents) is acting in the capacity of the Entegris Credit
Agreement Representative solely for the Entegris Credit Agreement Secured
Parties, (b) Citibank (in its capacity as Collateral Agent for the benefit of
the Secured Parties (each, as defined in the Versum Credit Agreement) under the
Versum Credit Agreement Documents) is acting in the capacity of the Versum
Credit Agreement Representative solely for the Versum Credit Agreement Secured
Parties and (c) each other Representative is acting in the capacity of
Representative solely for the Pari Secured Parties under the Pari Documents for
which it is the named Representative, as the case may be, in the applicable
Joinder Agreement.

SECTION 5.10 Governing Law. This Agreement and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York.

SECTION 5.11 Binding on Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of each Representative, the Pari Secured Parties
and, subject to Section 5.16, Entegris and the other Grantors, and their
respective successors and assigns; and if any of the Representatives resigns or
is replaced pursuant to the applicable Pari Documents, its successor shall be
deemed to be a party to this Agreement and shall have all the rights of, and be
subject to all the obligations of, this Agreement. No other Person, including
any trustee, debtor-in-possession, creditor trust or other representative of an
estate or creditor of any Grantor (including where such estate or creditor
representative is the beneficiary of a Lien secured by any Collateral by virtue
of the avoidance of such Lien in an Insolvency or Liquidation Proceeding), shall
have or be entitled to assert rights or benefits hereunder.

SECTION 5.12 Section Headings. Section headings and the Table of Contents used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

23



--------------------------------------------------------------------------------

SECTION 5.13 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by fax or email shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 5.14 Replacement Representative.

(a) Entegris may designate any loan or credit agreement referred to in clause
(i) of the definition of the term “Replacement Entegris Credit Agreement” or
clause (i) of the definition of the term “Replacement Versum Credit Agreement”
as the Replacement Entegris Credit Agreement or the Replacement Versum Credit
Agreement, as the case may be, and the Replacement Representative in respect of
the Replacement Entegris Credit Agreement or the Replacement Versum Credit
Agreement, as the case may be, may become a party hereto, on behalf of itself
and the Pari Secured Parties represented by it, upon the satisfaction of the
following requirements:

(i) Entegris shall have delivered to each Representative a completed
Designation, executed on its behalf by an Authorized Officer, pursuant to which
Entegris shall (1) attach, and certify as true and correct, copies of the
Replacement Entegris Credit Agreement or the Replacement Versum Credit
Agreement, as the case may be, (2) specify the initial aggregate principal
amount or committed amount of the Indebtedness that will constitute Entegris
Credit Agreement Obligations or Versum Credit Agreement Obligations, as
applicable, after giving effect to such Designation, (3) specify the name and
address of the Replacement Representative in respect of the Replacement Entegris
Credit Agreement or the Replacement Versum Credit Agreement, as applicable,
(4) certify that such Entegris Credit Agreement Obligations or Versum Credit
Agreement Obligations, as applicable, are permitted by each Pari Document (other
than any Pari Document to be discharged and terminated upon the incurrence
thereof) and that the conditions set forth in this Section 5.14 are satisfied
with respect to such Entegris Credit Agreement Obligations or Versum Credit
Agreement Obligations, as applicable, and (D)(x) in the case of a Replacement
Entegris Credit Agreement, expressly state that such agreement satisfies the
requirements of a Replacement Entegris Credit Agreement and is designated as a
Replacement Entegris Credit Agreement or (y) in the case of a Replacement Versum
Credit Agreement, expressly state that such agreement satisfies the requirements
of a Replacement Versum Credit Agreement and is designated as a Replacement
Versum Credit Agreement; and

(ii) the Replacement Representative in respect of the Replacement Entegris
Credit Agreement or the Replacement Versum Credit Agreement, as applicable,
shall have executed and delivered a Joinder Agreement pursuant to which (x) in
the case of a Replacement Representative in respect of the Replacement Entegris
Credit Agreement, such Replacement Representative becomes the Entegris Credit
Agreement Representative hereunder, such Replacement Entegris Credit Agreement
becomes the Entegris Credit Agreement hereunder and such Entegris Credit
Agreement Obligations and holders of such Entegris Credit Agreement Obligations
become subject hereto and

 

24



--------------------------------------------------------------------------------

bound hereby or (y) in the case of a Replacement Representative in respect of
the Replacement Versum Credit Agreement, such Replacement Representative becomes
the Versum Credit Agreement Representative hereunder, such Replacement Versum
Credit Agreement becomes the Versum Credit Agreement hereunder and such Versum
Credit Agreement Obligations and holders of such Versum Credit Agreement
Obligations become subject hereto and bound hereby.

(b) Upon the delivery of the Designation by Entegris and the execution and
delivery of a Joinder Agreement by a Replacement Representative in accordance
with this Section 5.14, each other Representative shall acknowledge receipt
thereof and, in the case of such Joinder Agreement, shall countersign a copy
thereof and return the same to such Replacement Representative; provided that
the failure of any Representative to so acknowledge or return shall not affect
the designation of the Replacement Entegris Credit Agreement or the Replacement
Versum Credit Agreement, as applicable, or any Replacement Representative
becoming a party hereto, if the other requirements of this Section 5.14 are
satisfied.

SECTION 5.15 Authorization. By its signature, each Person executing this
Agreement, on behalf of such party or Grantor but not in his or her personal
capacity as a signatory, represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

SECTION 5.16 No Third Party Beneficiaries/Provisions Solely to Define Relative
Rights. The provisions of this Agreement are and are intended solely for the
purpose of defining the relative rights of the Pari Secured Parties in relation
to one another. None of Entegris, any other Grantor or any other creditor
thereof shall have any rights or obligations hereunder and no such Person is an
intended beneficiary or third party beneficiary hereof, except, in the case of
Entegris and the other Grantors, their obligations hereunder and their rights
with respect to Sections 2.04 and 2.08 and Article V, and, other than with
respect to Sections 2.04 and 2.08 and Article V, none of Entegris or any other
Grantor may rely on the terms hereof. Nothing in this Agreement is intended to
or shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the Pari Obligations as and when the same shall become due
and payable in accordance with their terms. Without limitation of any other
provisions of this Agreement, Entegris and each other Grantor hereby
(a) acknowledges that it has read this Agreement and consents hereto, (b) agrees
that it will not take any action that would be contrary to the provisions of
this Agreement expressly applicable to it and (c) agrees to abide by the
requirements expressly applicable to it under this Agreement.

SECTION 5.17 No Indirect Actions. Unless otherwise expressly stated, if a party
may not take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effect as the prohibited action.

 

25



--------------------------------------------------------------------------------

SECTION 5.18 Additional Grantors. Entegris agrees that, if any Subsidiary shall
become a Grantor after the date hereof, it will promptly cause such Subsidiary
to execute and deliver an instrument in the form of Exhibit C attached hereto.
The parties hereto further agree that, notwithstanding any failure to take the
actions required by the immediately preceding sentence, each Person that becomes
a Grantor at any time (and any security granted by any such Person) shall be
subject to the provisions hereof as fully as if same constituted a Grantor as of
the date hereof and had complied with the requirements of the immediately
preceding sentence. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Entegris Credit Agreement Representative and the Versum Credit Agreement
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor.

[Remainder of this page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Entegris Credit Agreement Representative, for and on
behalf of itself and the Entegris Credit Agreement Secured Parties (as provided
herein), and the Versum Credit Agreement Representative, for and on behalf of
itself and the Versum Credit Agreement Secured Parties (as provided herein),
have caused this Agreement to be duly executed and delivered as of the date
first above written.

 

GOLDMAN SACHS BANK USA, as Entegris Credit Agreement Representative By:  

 

  Name:   Title:

CITIBANK, N.A.,

as Versum Credit Agreement Representative

By:  

 

  Name:   Title:

[Signature Page to Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Consented to by: ENTEGRIS, INC. By:  

 

  Name:   Title: [OTHER GRANTORS] By:  

 

  Name:   Title:

[Signature Page to Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

Exhibit A

to Pari Passu Intercreditor Agreement

[FORM OF]

DESIGNATION

Reference is made to the Pari Passu Intercreditor Agreement, dated as of [ ] (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among GOLDMAN SACHS BANK USA, as initial
Entegris Credit Agreement Representative, CITIBANK, N.A., as initial Versum
Credit Agreement Representative, and the REPLACEMENT REPRESENTATIVES from time
to time a party thereto, and acknowledged and consented to by ENTEGRIS, INC., a
Delaware corporation (“Entegris”), and the other GRANTORS. Capitalized terms
used but not otherwise defined herein have the meanings assigned to them in the
Intercreditor Agreement.

This Designation is being executed and delivered in order to designate a
Replacement [Entegris][Versum] Credit Agreement in accordance with Section 5.14
of the Intercreditor Agreement.

The undersigned, the duly appointed [specify title]1 of Entegris, hereby
certifies on behalf of Entegris that:

(a) attached hereto is a true and correct copy of [describe the relevant credit
agreement] (the “New Credit Agreement”), which is intended to be the Replacement
[Entegris][Versum] Credit Agreement;

(b) [insert name of applicable Borrower] intends to incur Indebtedness under the
New Credit Agreement in the initial aggregate [principal/committed amount] of
$[            ], which will constitute [Entegris][Versum] Credit Agreement
Obligations;

(c) the name and address of the Replacement Representative for the New Credit
Agreement is:

____________________________

____________________________

Telephone: ___________________

Email: _______________________

 

 

1 

To be an Authorized Officer of Entegris.



--------------------------------------------------------------------------------

(d) such [Entegris][Versum] Credit Agreement Obligations are permitted by each
Pari Document (other than any Pari Document to be discharged and terminated upon
the incurrence thereof) and the conditions set forth in Section 5.14 of the
Intercreditor Agreement are satisfied with respect to such [Entegris][Versum]
Credit Agreement Obligations; and

(e) the New Credit Agreement satisfies the requirements of a Replacement
[Entegris][Versum] Credit Agreement and is hereby designated as a Replacement
[Entegris][Versum] Credit Agreement.

[Remainder of this page intentionally left blank]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Entegris has caused this Designation to be duly executed by
the undersigned officer as of                     , 20        .

 

ENTEGRIS, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit B

to Pari Passu Intercreditor Agreement

FORM OF JOINDER AGREEMENT

JOINDER NO. [ ], dated as of [ ], 20[ ] (the “Joinder Agreement”), to the PARI
PASSU INTERCREDITOR AGREEMENT, dated as of [ ] (as amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among GOLDMAN SACHS BANK USA, as initial Entegris
Credit Agreement Representative, CITIBANK, N.A., as initial Versum Credit
Agreement Representative, and the REPLACEMENT REPRESENTATIVES from time to time
a party thereto, and acknowledged and consented to by ENTEGRIS, INC., a Delaware
corporation (“Entegris”), and the other GRANTORS. Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Intercreditor Agreement.

Reference is made to the Designation dated the date hereof and delivered
pursuant to Section 5.14 of the Intercreditor Agreement (the “Designation”),
under which [Name of the Replacement Representative], in its capacity as the
[collateral agent] under the Replacement [Entegris][Versum] Credit Agreement
identified in such Designation (in such capacity, the “New Representative”), is
identified as the Replacement Representative in respect of the Replacement
[Entegris][Versum] Credit Agreement. The New Representative is executing and
delivering this Joinder Agreement in accordance with the requirements of the
Intercreditor Agreement to become the Replacement Representative and the
[Entegris][Versum] Credit Agreement Representative for all purposes thereof, and
in connection with the foregoing hereby agrees as follows:

SECTION 1. In accordance with Section 5.14 of the Intercreditor Agreement,
(i) the New Representative by its signature below becomes the [Entegris][Versum]
Credit Agreement Representative under, and the Replacement [Entegris][Versum]
Credit Agreement identified in the Designation and the [Entegris][Versum] Credit
Agreement Secured Parties represented by the New Representative become subject
to and bound by, the Intercreditor Agreement with the same force and effect as
if the New Representative had originally been named therein as the
[Entegris][Versum] Credit Agreement Representative and the Replacement
[Entegris][Versum] Credit Agreement had originally been named as the
[Entegris][Versum] Credit Agreement, and (ii) the New Representative, on its
behalf and on behalf of such [Entegris][Versum] Credit Agreement Secured
Parties, hereby agrees to all the terms and provisions of the Intercreditor
Agreement applicable to it as the [Entegris][Versum] Credit Agreement
Representative and to the [Entegris][Versum] Credit Agreement Secured Parties
that it represents as [Entegris][Versum] Credit Agreement Secured Parties and
(iii) the Replacement [Entegris][Versum] Credit Agreement hereby becomes the
[Entegris][Versum] Credit Agreement. Each reference to the “[Entegris][Versum]
Credit Agreement Representative” in the Intercreditor Agreement shall be deemed
to refer to the New Representative, and each reference to the
“[Entegris][Versum] Credit Agreement” shall be deemed to refer to the
Replacement [Entegris][Versum] Credit Agreement. The Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the
[Versum][Entegris] Credit Agreement Representative and the Pari Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder Agreement, in its capacity as [collateral agent], (ii) this Joinder
Agreement has been duly authorized, executed

 

B-1



--------------------------------------------------------------------------------

and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (iii) the Replacement [Entegris][Versum] Credit
Agreement provides that, upon the New Representative’s entry into this Joinder
Agreement, the [Entegris][Versum] Credit Agreement Secured Parties represented
by the New Representative will be subject to and bound by the provisions of the
Intercreditor Agreement as [Entegris][Versum] Credit Agreement Secured Parties.

SECTION 3. This Joinder Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This Joinder Agreement shall become
effective when the [Versum][Entegris] Credit Agreement Representative shall have
received a counterpart of this Joinder Agreement that bears the signature of the
New Representative. Delivery of an executed counterpart of a signature page to
this Joinder Agreement by fax or email shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. This Joinder Agreement and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Joinder Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.

SECTION 6. Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.07 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its respective address set forth below its signature hereto.

SECTION 8. Sections 5.08 and 5.09 of the Intercreditor Agreement are hereby
incorporated herein by reference.

[Remainder of this page intentionally left blank]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW REPRESENTATIVE], as [    ] for the holders of [            ], By:  

                                                                               

  Name:   Title: Address for notices:

 

 

Attention of:                                                              
Facsimile:                                                                  



--------------------------------------------------------------------------------

Receipt acknowledged by:

[GOLDMAN SACHS BANK USA,

as Entegris Credit Agreement Representative

By:  

 

  Name:   Title:]

[CITIBANK, N.A.,

as Versum Credit Agreement Representative

By:  

 

  Name:   Title:]



--------------------------------------------------------------------------------

Exhibit C

to Pari Passu Intercreditor Agreement

FORM OF ACKNOWLEDGMENT SUPPLEMENT

[FORM OF] ACKNOWLEDGMENT SUPPLEMENT NO. [ ], dated as of [ ], 20[ ] (this
“Supplement”), to the PARI PASSU INTERCREDITOR AGREEMENT, dated as of [ ] (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among GOLDMAN SACHS BANK USA, as initial
Entegris Credit Agreement Representative, CITIBANK, N.A., as initial Versum
Credit Agreement Representative, and the REPLACEMENT REPRESENTATIVES from time
to time a party thereto, and acknowledged and consented to by ENTEGRIS, INC., a
Delaware corporation (“Entegris”), and the GRANTORS. Capitalized terms used
herein but not otherwise defined herein shall have the meanings assigned to such
terms in the Intercreditor Agreement.

The Grantors have acknowledged and consented to the Intercreditor Agreement.
Pursuant to Section 5.18 of the Intercreditor Agreement, Subsidiaries of
Entegris that become Grantors are required to executed and deliver this
Supplement. The undersigned Subsidiary (the “New Grantor”) is executing this
Supplement in accordance with such requirements of the Intercreditor Agreement
and the other Pari Documents.

Accordingly, the Entegris Credit Agreement Representative and the Versum Credit
Agreement agree as follows:

SECTION 1. In accordance with Section 5.18 of the Intercreditor Agreement, the
New Grantor by its signature below becomes a Grantor under the Intercreditor
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as a Grantor thereunder. Each
reference to a “Grantor” in the Intercreditor Agreement shall be deemed to
include the New Grantor. The Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Grantor represents and warrants to each Representative and
the Pari Secured Parties that (a) it has the full power and authority to enter
into this Supplement and (b) this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Bankruptcy Law and by general principles of
equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Representative
shall have received a counterpart of this Supplement that bears the signature of
the New Grantor. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic method shall be as effective as
delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

C-1



--------------------------------------------------------------------------------

SECTION 5. This Supplement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Supplement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Intercreditor Agreement, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.07 of the Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it at
its respective address set forth below its signature hereto.

SECTION 8. Sections 5.08 and 5.09 of the Intercreditor Agreement are hereby
incorporated herein by reference, mutatis mutandis.

[Remainder of this page intentionally left blank]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, the Entegris Credit Agreement
Representative and the Versum Credit Agreement Representative have duly executed
this Supplement as of the day and year first above written.

 

[NAME OF NEW GRANTOR] By:  

                                                              

  Name:   Title:

Address for notices:

 

 

Attention of:                                                      
Facsimile:                                                          



--------------------------------------------------------------------------------

Acknowledged by: [NAME OF ENTEGRIS CREDIT AGREEMENT REPRESENTATIVE], as the
Entegris Credit Agreement Representative, By:  

                                                                   

  Name:   Title: [NAME OF VERSUM CREDIT AGREEMENT REPRESENTATIVE], as the Versum
Credit Agreement Representative, By:  

                                                              

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of [ 🌑 ], 2019 (this “Assumption Agreement”), by
VERSUM MATERIALS, INC., a Delaware corporation (“Existing Borrower”), ENTEGRIS,
INC., a Delaware corporation (the “Successor Borrower”) and CITIBANK, N.A., as
administrative agent and as collateral agent for the benefit of the Lenders and
the other Secured Parties (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Existing Borrower and the Administrative Agent are parties to that
certain (a) Credit Agreement, dated as of September 30, 2016 (as amended by the
First Amendment dated as of October 10, 2017 and the Second Amendment (as
defined below) (together with all exhibits and schedules attached thereto, as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Versum Credit Agreement”), among the Existing
Borrower, the lenders party thereto (the “Lenders”) and Citibank, N.A., as
Administrative Agent, Collateral Agent, Swingline Lender and an L/C Issuer, and
(b) Second Amendment to Versum Credit Agreement, dated as of February 8, 2019
(the “Second Amendment”), by and among the Existing Borrower, certain of its
Subsidiaries party thereto, the lenders party thereto and the Administrative
Agent;

WHEREAS, in connection with the consummation of the Entegris Merger, pursuant to
Section 7.04(c) of the Versum Credit Agreement, the Successor Borrower is
required to assume all of the Obligations, Cash Management Obligations, Hedging
Obligations, L/C Obligations and the Secured Obligations of the Existing
Borrower in its capacity as a “Borrower” under the Versum Credit Agreement and
the other Loan Documents and enter into this Assumption Agreement in connection
therewith;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Versum
Credit Agreement or the Second Amendment and used herein shall have the meanings
given to them in the Versum Credit Agreement or the Second Amendment, as
applicable.

2. Assumption of Agreements and Obligations.

(a) Effective as of the date and time of consummation of the Entegris Merger
(the “Effective Time”), (i) the Existing Borrower hereby assigns to the
Successor Borrower, and the Successor Borrower hereby expressly, unconditionally
and irrevocably assumes from the Existing Borrower and confirms and agrees to
perform and observe all of the obligations (including, without limitation, all
Obligations and Secured Obligations in respect of the Term Loans, Revolving
Loans, other Loans, L/C Obligations, Cash Management Obligations, Hedging
Obligations and other indebtedness), covenants, agreements, terms, conditions,
duties and liabilities of the Existing Borrower as the “Borrower” under or with
respect to the Versum Credit Agreement (including, without limitation, all of
the obligations in respect of Articles 6 and 7 of the Versum Credit Agreement),
any Notes, any of the other Loan Documents to which the Existing Borrower is a
party in its capacity as the “Borrower” as fully as if the Successor Borrower
were originally the obligor in respect thereof and the signatory in the capacity
of “Borrower” thereto and (ii) the Existing Borrower hereby acknowledges and
agrees that the Successor Borrower hereby becomes the “Borrower” under the
Versum Credit Agreement, the effect of which is, without limitation from and
after the Effective Time, that each reference to the “Borrower” in the Versum
Credit Agreement and the other Loan Documents shall be deemed to be a reference
to the Successor Borrower.



--------------------------------------------------------------------------------

(b) From and after the Effective Time, the Successor Borrower shall be the
“Borrower” for all purposes under the Versum Credit Agreement and the other Loan
Documents.

3. Reaffirmation. Each of the Existing Borrower, the Successor Borrower and the
other Loan Parties hereby (i) acknowledges and agrees that (a) each of the Loan
Documents as amended, supplemented or otherwise modified from time to time, is
in full force and effect as of the Effective Date, (b) all of its obligations
under the Guarantee Agreement, the Collateral Documents and the other Loan
Documents to which it is a party are reaffirmed and remain in full force and
effect on a continuous basis, (ii) reaffirms (A) each Lien granted by it to the
Collateral Agent for the benefit of the Secured Parties and (B) any guaranties
made by it pursuant to the Guarantee Agreement, (iii) acknowledges and agrees
that the grants of security interests by it contained in the Security Agreement
and any other Collateral Document remain in full force and effect immediately
after giving effect to this Assumption Agreement, and (iv) acknowledges and
agrees that the Obligations include, among other things and without limitation,
the payment by the Successor Borrower when due and payable (whether at the
stated maturity, by acceleration or otherwise) of principal and interest on the
Loans under the Versum Credit Agreement (as amended by the Second Amendment).
Except as expressly set forth herein, the execution of this Assumption Agreement
shall not operate as a waiver of any right, power or remedy of the Secured
Parties, nor constitute a waiver of any provision of any of the Loan Documents.

4. Conditions to Effectiveness. This Assumption Agreement shall become effective
on the date on which the following conditions shall have been satisfied or
waived by the Administrative Agent:

(a) The Administrative Agent shall have received duly executed and delivered
counterparts of the Guarantee Joinder Agreement (as defined in the Guarantee
Agreement) from each Person constituting an additional Guarantor resulting from
the Entegris Merger.

(b) The Collateral Agent shall have received duly executed and delivered
counterparts of the security agreement supplement pursuant to Section 8.14 of
the Security Agreement from each Person constituting an additional Grantor (as
defined in the Security Agreement) resulting from the Entegris Merger.

(c) The Administrative Agent and the Collateral Agent shall have received a
customary written opinion (with respect to the Loan Parties) (addressed to each
of them and the Lenders and dated as of the Effective Date) of counsel
reasonably acceptable to the Administrative Agent, as special counsel for the
Successor Borrower in each jurisdiction of the Loan Parties and the state of New
York, with respect to the Second Amendment and this Assumption Agreement.

(d) The Administrative Agent shall have received a certificate dated as of the
Effective Date of the secretary or an assistant secretary or director (or such
other officer reasonably acceptable to the Administrative Agent) of the
Successor Borrower in form and substance reasonably satisfactory to the
Administrative Agent, certifying that the Entegris Merger shall have been
consummated.

(e) The Administrative Agent shall have received all documentation and other
information with respect to the Successor Borrower required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, that has been reasonably
requested by the Administrative Agent at least ten (10) Business Days prior to
the Effective Date.

 

2



--------------------------------------------------------------------------------

(f) The Successor Borrower shall have paid to the Administrative Agent, the
Collateral Agent and their respective Affiliates all fees, costs and expenses
due and payable on or prior to the Effective Date in connection with this
Assumption Agreement.

5. Loan Document. This Assumption Agreement shall constitute a “Loan Document”
for purposes of the Versum Credit Agreement and the other Loan Documents,
whether or not reference is made to this Assumption Agreement in the Versum
Credit Agreement or in any other Loan Document or other document or instrument
delivered in connection therewith.

6. Acknowledgment and Consent. Each of the Existing Borrower and the Successor
Borrower hereby acknowledges that it has reviewed the terms and provisions of
the Versum Credit Agreement and this Assumption Agreement and consents hereto.
Each of the Existing Borrower, the Successor Borrower and the other Loan Parties
acknowledges and agrees that each of the Loan Documents to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall not be impaired or limited by the execution or
effectiveness of this Assumption Agreement.

7. Further Assurances. The Successor Borrower hereby agrees from time to time,
as and when requested by Administrative Agent to execute and deliver or cause to
be executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as Administrative Agent
may reasonably deem necessary in order to carry out the intent and purposes of
this Assumption Agreement.

8. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9. Counterparts. This Assumption Agreement may be executed by one or more of the
parties to this Assumption Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Assumption
Agreement by facsimile (or other electronic) transmission shall be effective as
delivery of a manually executed counterpart hereof.

10. Section Headings. The section headings in this Assumption Agreement are for
convenience of reference only and are not to affect the construction hereof or
to be taken into consideration in the interpretation hereof.

11. Severability. Any provision of this Assumption Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

12. WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HEREBY AGREES THAT SECTION 10.17
OF THE VERSUM CREDIT AGREEMENT IS INCORPORATED HEREIN MUTATIS MUTANDIS.

13. No Novation. Each of the Existing Borrower, the Successor Borrower and the
other Loan Parties agrees and acknowledges that the foregoing shall not
constitute a novation of any of the Obligations, Secured Obligations, LC
Obligations and the Guaranteed Obligations (as defined in the Guarantee
Agreement).

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assumption Agreement has been duly executed by each of
the undersigned as of the day and year first set forth above.

 

VERSUM MATERIALS, INC. By:  

                                              

Name:   Title:   ENTEGRIS, INC. By:  

                                  

Name:   Title:  

[Signature page to Assumption Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed: CITIBANK, N.A., as Administrative Agent and as
Collateral Agent By:  

                                                              

Name:   Title:  

[Signature page to Assumption Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed to by:

 

VERSUM MATERIALS US, LLC            by      

 

    Name:     Title: VERSUM MATERIALS MANUFACTURING COMPANY, LLC   by      

 

    Name:     Title: ELECTRON TRANSFER TECHNOLOGIES, INC.   by      

 

    Name:     Title:

[Signature page to Assumption Agreement]